 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Exhibit 10.1
 
PAC-WEST TELECOMM, INC.
PAC-WEST TELECOM OF VIRGINIA, INC.
PWT SERVICES, INC.
PWT OF NEW YORK, INC.
 
 
LOAN AND SECURITY AGREEMENT
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
     This LOAN AND SECURITY AGREEMENT is entered into as of November 9, 2005, by
and between COMERICA BANK (“Bank”) and PAC-WEST TELECOMM, INC., PAC-WEST TELECOM
OF VIRGINIA, INC., PWT SERVICES, INC., and PWT OF NEW YORK, INC. (each a
“Borrower” and collectively, “Borrowers”).
RECITALS
     Borrowers wishes to obtain credit from time to time from Bank, and Bank
desires to extend credit to Borrowers. This Agreement sets forth the terms on
which Bank will advance credit to Borrowers, and Borrowers will repay the
amounts owing to Bank.
AGREEMENT
     The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:
               “Accounts” means all presently existing and hereafter arising
accounts, contract rights, payment intangibles, and all other forms of
obligations owing to a Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services (including, without limitation, amounts owed to a
Borrower pursuant to intercarrier and interconnection arrangements) by a
Borrower, whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by a Borrower and each Borrower’s Books relating to any
of the foregoing.
               “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Line.
               “Affiliate” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners.
               “Bank Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses, whether generated in-house or by
outside counsel) incurred in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; reasonable Collateral
audit fees; and Bank’s reasonable attorneys’ fees and expenses (whether
generated in-house or by outside counsel) incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.
               “Borrower State” means (a) California, the state under whose laws
Parent is organized and, if Parent is converted, merged or consolidated into a
Permitted Successor Corporation, Delaware, the state under whose laws the
Permitted Successor Corporation shall be organized; (b) Delaware, the state
under whose laws Borrowers PWT of New York, Inc. and PWT Services, Inc. are
organized; and (c) Virginia, the state under whose laws Pac-West Telecom of
Virginia, Inc. is organized.
               “Borrower’s Books” means all of a Borrower’s books and records
including: ledgers; records concerning such Borrower’s assets or liabilities,
the Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
               “Borrowing Base” means an amount equal to eighty percent (80%) of
Eligible Accounts, as determined by Bank with reference to the most recent
Borrowing Base Certificate delivered by Parent.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks in the State of California are authorized or required
to close.
               “Capital Expenditures” means current period cash expenditures
that are amortized over a period of time in accordance with GAAP.
               “Cash” means unrestricted cash and cash equivalents.
               “Change in Control” shall mean a transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of such
Borrower, who did not have such power before such transaction.
               “Chief Executive Office State” means California, where Borrowers’
chief executive office is located.
               “Closing Date” means the date of this Agreement.
               “Code” means the California Uniform Commercial Code, as amended
or supplemented from time to time.
               “Collateral” means the property described on Exhibit A attached
hereto and all Negotiable Collateral and Intellectual Property Collateral to the
extent not described on Exhibit A; except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), or (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral; provided that in no case shall the definition of “Collateral”
exclude any Accounts, proceeds of the disposition of any property, or general
intangibles consisting of rights to payment.
               “Collateral State” means the state or states where the Collateral
currently is located, which are Arizona, California, Nevada, Oregon, and
Washington, and every other state or states where the Collateral may be located
in the future pursuant to Section 7.10.
               “Consolidated Net Income (or Deficit)” means the consolidated net
income (or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.
               “Consolidated Total Interest Expense” means with respect to any
Person for any period, the aggregate amount of interest required to be paid or
accrued by a Person and its Subsidiaries during such period on all Indebtedness
of such Person and its Subsidiaries outstanding during all or any part of such
period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any capitalized lease or any synthetic lease, and including commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees or expenses
in connection with the borrowing of money.
               “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to (i) any indebtedness, lease, dividend, letter of credit or other
obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards, or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designated to
protect a Person against fluctuation in interest rates, currency exchange rates
or
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

2



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
commodity prices; provided, however, that the term “Contingent Obligation” shall
not include (a) any direct or indirect liability for obligations (including
representations and warranties) arising under contracts entered into in the
ordinary course of a Borrower’s business, (b) endorsements for collection or
deposit in the ordinary course of business, or (c) obligations arising under the
TSA. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determined amount of the primary obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith; provided, however, that such amount shall not in any
event exceed the maximum amount of the obligations under the guarantee or other
support arrangement.
               “Copyrights” means any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
               “Credit Extension” means each Advance, Term Loan, or any other
extension of credit by Bank to or for the benefit of Borrowers hereunder.
               “Current Liabilities” means, as of any applicable date, all
amounts that should, in accordance with GAAP, be included as current liabilities
on the consolidated balance sheet of Borrowers and their Subsidiaries, as at
such date, but specifically excluding any cash-secured Obligations.
               “Debt Service Coverage Ratio” means, as of any date of
determination, a ratio of (a) the preceding three (3) months annualized EBITDA,
to (b) the sum of (i) annualized interest expense, (ii) the amount of principal
repaid or scheduled to be repaid on term debt and capitalized leases,
(iii) non-financial Capital Expenditures, plus (iv) taxes.
               “Deferred Revenue” means all amounts received in advance of
performance under contracts and not yet recognized as revenue.
               “EBITDA” means with respect to any fiscal period an amount equal
to the sum of (a) Consolidated Net Income of the Borrowers and their
Subsidiaries for such fiscal period, plus (b) in each case to the extent
deducted in the calculation of the Borrowers’ Consolidated Net Income and
without duplication, (i) depreciation and amortization for such period, plus
(ii) income tax expense for such period, plus (iii) Consolidated Total Interest
Expense paid or accrued during such period, plus (iv) non-cash expense
associated with granting stock options, and minus, to the extent added in
computing Consolidated Net Income, and without duplication, all extraordinary
and non-recurring revenue and gains (including income tax benefits but
specifically excluding from the phrase “extraordinary and non-recurring revenue
and gains” revenue and expense settlements with Borrowers’ customers and other
telecomm carrier(s), and expense reimbursements arising under the TSA; each,
occurring in the ordinary course of Borrowers business) for such period, all as
determined in accordance with GAAP.
               “Effective Tangible Net Worth” means at any date as of which the
amount thereof shall be determined, the sum of the shareholder’s equity,
partnership interest or limited liability company interest of Borrowers and
their Subsidiaries minus goodwill and other intangible assets, plus Subordinated
Debt; all as determined in accordance with GAAP.
               “Eligible Accounts” means those net trade Accounts receivable
that arise in the ordinary course of Borrowers’ business that comply with all of
Borrowers’ representations and warranties to Bank set forth in Section 5.3;
provided, that Bank may change the standards of eligibility prospectively by
giving Parent thirty (30) days prior written notice. Unless otherwise agreed to
by Bank, Eligible Accounts shall not include the following:
               (a) Accounts that the account debtor has failed to pay in full
within ninety (90) days of invoice date; and
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               (b) Accounts with respect to which a Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to such
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to such Borrower.
               “Environmental Laws” means all laws, rules, regulations, orders
and the like issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.
               “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which a Borrower has any interest.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.
               “Event of Default” has the meaning assigned in Article 8.
               “GAAP” means generally accepted accounting principles,
consistently applied, as in effect from time to time.
               “Indebtedness” means (a) all indebtedness for borrowed money or
the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
               “Insolvency Proceeding” means any proceeding commenced by or
against any Person or entity under any provision of the United States Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
               “Intellectual Property Collateral” means all of a Borrower’s
right, title, and interest in and to the following:
               (a) Copyrights, Trademarks and Patents;
               (b) Any and all trade secrets, and any and all intellectual
property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (c) Any and all design rights which may be available to a
Borrower now or hereafter existing, created, acquired or held;
               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above;
               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;
               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (g) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
               “Inventory” means all present and future inventory in which a
Borrower has any interest.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               “Investment” means any beneficial ownership of (including stock,
partnership or limited liability company interest other securities) any Person,
or any loan, advance or capital contribution to any Person.
               “IRC” means the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.
               “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.
               “Loan Documents” means, collectively, this Agreement, any note or
notes executed by Borrower, and any other document, instrument or agreement
entered into in connection with this Agreement, all as amended or extended from
time to time.
               “Material Adverse Effect” means a material adverse effect on
(i) the business operations, condition (financial or otherwise) or prospects of
Borrowers and their Subsidiaries taken as a whole, (ii) the ability of Borrowers
to repay the Obligations or otherwise perform their obligations under the Loan
Documents, (iii) Borrowers’ interest in, or the value, perfection or priority of
Bank’s security interest in the Collateral.
               “Negotiable Collateral” means all of a Borrower’s present and
future letters of credit of which it is a beneficiary, drafts, instruments
(including promissory notes), securities, documents of title, and chattel paper,
and such Borrower’s Books relating to any of the foregoing.
               “New Equity” means cash proceeds received after the Closing Date
from the sale or issuance of Parent’s equity securities.
               “Obligations” means all debt, principal, interest, Bank Expenses
and other amounts owed to Bank by a Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from a Borrower to others that Bank may have obtained by
assignment or otherwise.
               “Parent” means Borrower PAC-WEST TELECOMM, INC., a California
corporation.
               “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same.
               “Periodic Payments” means all installments or similar recurring
payments that a Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between a Borrower and Bank.
               “Permitted Indebtedness” means:
               (a) Indebtedness of Borrowers in favor of Bank arising under this
Agreement or any other Loan Document;
               (b) Indebtedness permitted under subsection (e) of the defined
term “Permitted Investment;”
               (c) Indebtedness existing on the Closing Date and disclosed in
the Schedule;
               (d) Indebtedness not to exceed Fifteen Million Dollars
($15,000,000) in the aggregate in any fiscal year of Borrowers, secured by a
lien described in clause (c) of the defined term “Permitted Liens;” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the equipment financed with such Indebtedness;
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

5



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               (e) Subordinated Debt;
               (f) Indebtedness to trade creditors incurred in the ordinary
course of business; and
               (g) Extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose more burdensome terms upon Borrowers or their
Subsidiaries, as the case may be.
               “Permitted Investment” means:
               (a) Investments existing on the Closing Date disclosed in the
Schedule;
               (b) (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Bank’s
certificates of deposit maturing no more than one year from the date of
investment therein, (iv) Bank’s money market accounts, and (v) Corporate bonds,
including Eurodollar issues of U.S. corporations, and U.S. denominated issues of
foreign corporations, with a rating of A2 or better by Moody’s Investor Services
or a rating of A or better by Standard and Poor’s Corporation, at the time of
purchase;
               (c) Repurchases of stock from former employees or directors of
Borrowers under the terms of applicable repurchase agreements (i) in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to the repurchases, or (ii) in any amount where
the consideration for the repurchase is the cancellation of indebtedness owed by
such former employees to a Borrower regardless of whether an Event of Default
exists;
               (d) Investments accepted in connection with Permitted Transfers;
               (e) Investments of one Borrower in or to other Borrowers;
               (f) Investments not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year consisting of (i) travel advances
and employee relocation loans and other employee loans and advances in the
ordinary course of business, and (ii) loans to employees, officers or directors
relating to the purchase of equity securities of Borrowers or their Subsidiaries
pursuant to employee stock purchase plan agreements approved by such Borrower’s
Board of Directors;
               (g) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of a Borrower’s business;
               (h) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(h) shall not apply to Investments of a Borrower in any Subsidiary; and
               (i) Joint ventures or strategic alliances in the ordinary course
of a Borrower’s business consisting of the non-exclusive licensing of
technology, the development of technology or the providing of technical support,
provided that any cash Investments by Borrowers do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year.
               “Permitted Liens” means the following:
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

6



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               (a) Any Liens existing on the Closing Date and disclosed in the
Schedule (excluding Liens to be satisfied with the proceeds of the Advances) or
arising under this Agreement or the other Loan Documents;
               (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which Borrowers maintain adequate reserves,
provided the same have no priority over any of Bank’s security interests;
               (c) Liens not to exceed Fifteen Million Dollars ($15,000,000) in
the aggregate (i) upon or in any Equipment acquired or held by a Borrower or any
of their Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such Equipment, or (ii) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment;
               (d) Leases or subleases and licenses or sublicenses granted to
others in the ordinary course of Borrowers’ business not interfering in any
material respect with the business of Borrowers and their Subsidiaries taken as
a whole;
               (e) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;
               (f) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.5 or 8.9;
               (g) Inchoate Liens arising in the ordinary course of Borrowers’
business and securing obligations which are not delinquent; and
               (h) Liens in favor of other financial institutions arising in
connection with Borrowers’ deposit accounts held at such institutions to secured
standard fees for deposit services charged by, but not financing made available
by such institutions, provided that Bank has a perfected security interest in
the amounts held in such deposit accounts.
               “Permitted Successor Corporation” means any Delaware corporation
into which Borrower is converted, merged or consolidated (it being understood
that Parent may create a Delaware corporation into which Parent is merged, with
such corporation surviving such merger and Parent merging out of existence), so
long as:
               (a) Parent shall request Bank’s prior written consent to such
conversion, merger or consolidation at least thirty (30) days prior thereto,
which consent shall not be unreasonably withheld or delayed;
               (b) Such surviving corporation shall be a corporation organized
and existing under the laws of the state of Delaware, shall expressly assume all
of Parent’s Obligations and shall expressly affirm all of Parent’s
Representations and Warranties made herein, as if such surviving corporation
were the “Parent” for all purposes;
               (b) Parent shall cause such surviving corporation to authorize
Bank to file, prior to the effective date of any such conversion, merger or
consolidation, such financing statements, continuation statements, or amendments
as Bank deems necessary or advisable to perfect and maintain the perfection of
Bank’s security interest in the Collateral;
               (c) Such conversion, merger or consolidation shall contemplate
the transfer to the surviving corporation of all of Parent’s right, title and
interest in and to all of Parent’s assets, and Parent and such surviving
corporation shall provide evidence of such transfer satisfactory to Bank;
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

7



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               (d) No Event of Default exists before or would result after
giving effect to such conversion, merger or consolidation;
               (e) No Change of Control, and no change in executive management
of Parent, has occurred as a result of such conversion, merger or consolidation;
               (f) Immediately after giving effect to such conversion, merger or
consolidation, Parent and the surviving corporation shall have delivered to Bank
a certificate signed by a Responsible Officer of each stating that such
conversion, merger or consolidation complies with the requirements for a
Permitted Successor Corporation and that all conditions precedent herein
provided for relating to such conversion, merger or consolidation have been
satisfied; and
               (g) On or prior to the closing of any such conversion, merger or
consolidation, such conversion, merger or consolidation shall have been approved
by the Board of Directors of Parent and the surviving corporation.
               “Permitted Transfer” means the conveyance, sale, lease, transfer
or disposition by Borrowers or any Subsidiary of:
               (a) Inventory in the ordinary course of business;
               (b) (i) any assets of a Borrower to another Borrower; and
(ii) all, but not less than all, assets of Parent to a Permitted Successor
Corporation (but only in connection with the conversion, merger or consolidation
of Parent into or with such Permitted Successor Corporation;
               (c) licenses and similar arrangements for the use of the property
of Borrowers or their Subsidiaries in the ordinary course of business;
               (d) worn-out or obsolete Equipment not financed with the proceeds
of Advances; or
               (e) other assets of Borrowers or their Subsidiaries that do not
in the aggregate exceed One Hundred Thousand Dollars ($100,000) during any
fiscal year.
               “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
               “Prime Rate” means the variable rate of interest, per annum, most
recently announced by Bank, as its “prime rate,” whether or not such announced
rate is the lowest rate available from Bank.
               “Regulatory Agency” means the Public Utilities Commission, or
comparable state agency, in a particular jurisdiction.
               “Regulatory Approval” means approval, where required, by the
Regulatory Agencies, of the states in which the Borrowers operate, for the
incurrence of the Indebtedness evidenced by this Agreement and/or the
encumbrance of the Collateral, including but not limited to the respective
Regulatory Certificates.
               “Regulatory Certificates” means the “certificates of convenience”
(or comparable approval irrespective of its form) issued by the Regulatory
Agencies, which permit the respective Borrowers to operate their business in the
respective jurisdictions.
               “Responsible Officer” means each of the Chief Executive Officer
and the Chief Financial Officer of Parent.
               “Revolving Line” means a Credit Extension of up to Five Million
Dollars ($5,000,000).
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

8



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               “Revolving Maturity Date” means November 9, 2007.
               “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any.
               “Shares” means (i) sixty-six and two-thirds percent (66-2/3%) of
the issued and outstanding capital stock, membership units or other securities
owned or held of record by any Borrower in any Subsidiary of such Borrower which
is not an entity organized under the laws of the United States or any territory
thereof, and (ii) one hundred percent (100%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
any Borrower in any Subsidiary of such Borrower which is an entity organized
under the laws of the United States or any territory thereof.
               “SOS Reports” means the official reports from the Secretaries of
State of each Collateral State, Chief Executive Office State and the Borrower
State and other applicable federal, state or local government offices
identifying all current security interests filed in the Collateral and Liens of
record as of the date of such report.
               “Subordinated Debt” means any debt incurred by a Borrower that is
subordinated in writing to the debt owing by Borrowers to Bank on terms
reasonably acceptable to Bank (and identified as being such by Borrowers and
Bank), including but not limited to the Subordinated Notes.
               “Subordinated Notes” means those Series A and Series B Senior
Notes issued by Parent in the aggregate principal amount of Thirty Six Million
One Hundred Two Thousand Dollars ($36,102,000) bearing interest at the rate of
thirteen and one half percent (13.50%), all due and payable February 1, 2009.
               “Subsidiary” means any corporation, partnership or limited
liability company or joint venture in which (i) any general partnership interest
or (ii) more than fifty percent (50%) of the stock, limited liability company
interest or joint venture of which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by a Borrower,
either directly or through an Affiliate.
               “Term Loan” has the meaning set forth in Section 2.1(c).
               “Term Loan Maturity Date” means December 31, 2008.
               “Total Liabilities” means at any date as of which the amount
thereof shall be determined, all obligations that should, in accordance with
GAAP be classified as liabilities on the consolidated balance sheet of
Borrowers, including in any event, to the extent not already included, all
Indebtedness.
               “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of a Borrower
connected with and symbolized by such trademarks.
               “Tranche A” has the meaning assigned in Section 2.1(c)(i).
               “Tranche A Availability End Date” means June 9, 2006.
               “Tranche A Term Loan” or “Tranche A Term Loans” means any Term
Loan(s) made under Tranche A.
               “Tranche B” has the meaning assigned in Section 2.1(c)(i).
               “Tranche B Availability End Date” means January 9, 2007.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

9



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               “Tranche B Term Loan” or “Tranche B Term Loan” means any Term
Loan (s) made under Tranche B.
               “TSA” means that certain Transition Services Agreement dated
December 17, 2004, by and between Parent and U.S. TelePacific Corp., a
California corporation.
          1.2 Accounting Terms. Any accounting term not specifically defined
herein shall be construed in accordance with GAAP and all calculations shall be
made in accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.
     2. LOAN AND TERMS OF PAYMENT.
          2.1 Credit Extensions.
               (a) Promise to Pay. Borrowers promise to pay to Bank, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all Credit Extensions made by Bank to Borrowers, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.
               (b) Advances Under Revolving Line.
                    (i) Amount. Subject to and upon the terms and conditions of
this Agreement, following an audit of the Collateral, the results of which shall
be satisfactory to Bank, (1) Parent may request Advances in an aggregate
outstanding amount not to exceed the lesser of (A) the Revolving Line or (B) the
Borrowing Base, and (2) amounts borrowed pursuant to this Section 2.1(b) may be
repaid and reborrowed at any time prior to the Revolving Maturity Date, at which
time all Advances under this Section 2.1(b) shall be immediately due and
payable. Borrowers may prepay any Advances without penalty or premium.
                    (ii) Form of Request. Whenever Parent desires an Advance,
Parent will notify Bank by facsimile transmission or telephone no later than
3:00 p.m. Pacific time (1:00 p.m. Pacific time for wire transfers), on the
Business Day that the Advance is to be made. Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer, and Borrowers shall indemnify and hold Bank harmless
for any damages or loss suffered by Bank as a result of such reliance. Bank will
credit the amount of Advances made under this Section 2.1(b) to Parent’s deposit
account.
               (c) Term Loan.
                    (i) Subject to and upon the terms and conditions of this
Agreement, Parent may request and Bank shall make one (1) or more term loans
(each, a “Term Loan” and collectively, the “Term Loans”) in two (2) tranches,
Tranche A and Tranche B, in an aggregate amount not to exceed Fifteen Million
Dollars ($15,000,000), which amount shall be used to finance Capital
Expenditures and acquisitions and/or to refinance a portion of the Subordinated
Notes. Notwithstanding the foregoing, Term Loans shall not exceed (A) one
hundred percent (100%) of the invoice amount of equipment approved by Bank from
time to time, excluding software, taxes, shipping, warranty charges, freight
discounts and installation expense (collectively, “Soft Costs”); (B) Four
Million Five Hundred Thousand Dollars ($4,500,000) toward the invoice amount (or
other substantiated cost) of aggregate Soft Costs; in the case of (A) and (B),
above, which Borrowers shall, in any case, have purchased (or expended) since
June 1, 2005; (C) Five Million Dollars ($5,000,000) toward the repurchase of the
Subordinated Notes; and (D) Five Million Dollars ($5,000,000) in the aggregate
at any time for strategic acquisitions.
                    (ii) Interest shall accrue from the date the first Term Loan
is made at the rate specified in Section 2.3(a), and shall be payable in
accordance with Section 2.3(c). Any Term Loans that are
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

10



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
outstanding under Tranche A on the Tranche A Availability End Date shall be
payable in thirty one (31) equal monthly installments of principal, plus all
accrued interest, beginning on July 1, 2006, and continuing on the same day of
each month thereafter until paid in full. Any Term Loans that are outstanding
under Tranche B on the Tranche B Availability End Date shall be payable in
twenty-four (24) equal monthly installments of principal, plus all accrued
interest, commencing on February 1, 2007, and continuing on the same day of each
month thereafter through the Term Loan Maturity Date, at which time all amounts
owing under this Section 2.1(c) shall be immediately due and payable. The Term
Loans, once repaid, may not be reborrowed. Borrowers may prepay the Term Loans
without penalty or premium.
                    (iii) When Parent desires to obtain a Term Loan, Parent
shall notify Bank (which notice shall be irrevocable) by facsimile transmission
to be received no later than 3:00 p.m. Pacific time three (3) Business Days
before the day on which the Term Loan is to be made. Such notice shall be
substantially in the form of Exhibit B. The notice shall be signed by a
Responsible Officer.
          2.2 Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrowers shall immediately upon notice pay to Bank, in cash, the amount of such
excess.
          2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates.
                    (i) Advances. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, as set
forth in the Eurodollar Addendum to Loan & Security Agreement attached as Annex
I.
                    (ii) Term Loan. Except as set forth in Section 2.3(b), the
Term Loan shall bear interest, on the outstanding daily balance thereof, as set
forth in the Eurodollar Addendum to Loan & Security Agreement attached as
Exhibit I.
               (b) Late Fee; Default Rate. If any payment is not made within ten
(10) days after the date such payment is due, Borrowers shall pay Bank a late
fee equal to the lesser of (i) five percent (5%) of the amount of such unpaid
amount or (ii) the maximum amount permitted to be charged under applicable law.
All Obligations shall bear interest, from and after the occurrence and during
the continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
               (c) Payments. Interest hereunder shall be due and payable on the
first calendar day of each month during the term hereof. Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of a Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.
               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
          2.4 Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Parent specifies, except that
to the extent a Borrower uses the Advances to purchase Collateral, Borrowers’
repayment of the Advances shall apply on a “first-in-first-out” basis so that
the portion of the Advances used to purchase a particular item of Collateral
shall be paid in the chronological order such Borrower purchased the Collateral.
After the
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

11



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
occurrence of an Event of Default, Bank shall have the right, in its sole
discretion, to immediately apply any wire transfer of funds, check, or other
item of payment Bank may receive to conditionally reduce Obligations, but such
applications of funds shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.
          2.5 Fees. Borrowers shall pay to Bank the following:
               (a) Facility Fee. On the Closing Date and each anniversary
thereof, a fee equal to $25,000 on account of the Revolving Line; and, on the
Closing Date, a fee equal to $75,000 on account of the Term Loan (receipt of
$50,000 of which hereby is acknowledged); each of which shall be nonrefundable;
and
               (b) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, and, after the Closing Date, all Bank
Expenses as and when they become due.
          2.6 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
     3. CONDITIONS OF LOANS.
          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:
               (a) this Agreement;
               (b) an officer’s certificate of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
               (c) UCC National Form Financing Statement for each Borrower;
               (d) an intellectual property security agreement from each
Borrower;
               (e) current SOS Reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;
               (f) the certificate(s) for the Shares, together with
Assignment(s) Separate from Certificate, duly executed by in blank;
               (g) securities and/or deposit account control agreements with
respect to any accounts permitted hereunder to be maintained outside Bank;
               (h) approval from the Regulatory Agencies of each of the District
of Columbia, New York and Pennsylvania of the incurrence of the Indebtedness
evidenced by this Agreement by the respective Borrowers, and approval from the
Regulatory Agency for New York of the encumbrance of the Regulatory
Certificate(s) issued any Borrower by such agency;
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

12



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
               (i) agreement to provide insurance;
               (j) payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
               (k) current financial statements, including audited statements
for Parent’s most recently ended fiscal year, together with an unqualified
opinion, company prepared consolidated and consolidating balance sheets and
income statements for the most recently ended month in accordance with
Section 6.2, and such other updated financial information as Bank may reasonably
request;
               (l) current Compliance Certificate in accordance with
Section 6.2;
               (m) appraisal of Borrowers’ unencumbered Equipment reflecting a
forced sale value thereof of at least Eight Million Dollars ($8,000,000); and
               (n) such other documents or certificates, and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.
          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
               (a) timely receipt by Bank of the Payment/Advance Form as
provided in Section 2.1; and
               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.
     4. CREATION OF SECURITY INTEREST.
          4.1 Grant of Security Interest. Subject to Regulatory Approval, where
required, each Borrower grants and pledges to Bank a continuing security
interest in the Collateral to secure prompt repayment of any and all Obligations
and to secure prompt performance by such Borrower of each of its covenants and
duties under the Loan Documents. Except for Permitted Liens, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in later-acquired Collateral. Notwithstanding any termination, Bank’s
Lien on the Collateral shall remain in effect for so long as any Obligations are
outstanding.
          4.2 Perfection of Security Interest. Each Borrower authorizes Bank to
file at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of such Borrower of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether such Borrower is an organization, the type of
organization and any organizational identification number issued to such
Borrower, if applicable. Any such financing statements may be signed by Bank on
behalf of Borrowers, as provided in the Code, and may be filed at any time in
any jurisdiction whether or not Revised Article 9 of the Code is then in effect
in that jurisdiction. Each Borrower shall from time to time endorse and deliver
to Bank, at the request of Bank, all Negotiable Collateral and other documents
that Bank may reasonably request, in form satisfactory to Bank, to perfect and
continue perfected Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents.
Each Borrower shall have possession of the tangible Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession of non-tangible Collateral in addition to
the filing of a financing statement. Where Collateral is in possession of a
third
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

13



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
party bailee, each Borrower shall take such steps as Bank reasonably requests
for Bank to (i) obtain an acknowledgment, in form and substance satisfactory to
Bank, of the bailee that the bailee holds such Collateral for the benefit of
Bank, (ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Revised Article 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance satisfactory to Bank. No
Borrower will create any chattel paper without placing a legend on the chattel
paper acceptable to Bank indicating that Bank has a security interest in the
chattel paper. Each Borrower from time to time may deposit with Bank specific
cash collateral to secure specific Obligations; each Borrower authorizes Bank to
hold such specific balances in pledge and to decline to honor any drafts thereon
or any request by a Borrower or any other Person to pay or otherwise transfer
any part of such balances for so long as the specific Obligations are
outstanding.
          4.3 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrowers’ usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect each Borrower’s
Books and to make copies thereof and to check, test, and appraise the Collateral
in order to verify Borrowers’ financial condition or the amount, condition of,
or any other matter relating to, the Collateral.
          4.4 Pledge of Collateral. Subject to Regulatory Approval, where
required, each Borrower hereby pledges, assigns and grants to Bank a security
interest in all the Shares, together with all proceeds and substitutions
thereof, all cash, stock and other moneys and property paid thereon, all rights
to subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing, as security for the
performance of the Obligations. On the Closing Date, or as soon thereafter as
Regulatory Approval is obtained, where required, the certificate or certificates
for the Shares will be delivered to Bank, accompanied by an instrument of
assignment duly executed in blank by the appropriate Borrower. To the extent
required by the terms and conditions governing the Shares, the appropriate
Borrower shall cause the books of each entity whose Shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence of an Event of Default hereunder, Bank may effect the transfer of any
securities included in the Collateral (including but not limited to the Shares)
into the name of Bank and cause new certificates representing such securities to
be issued in the name of Bank or its transferee. Each Borrower will execute and
deliver such documents, and take or cause to be taken such actions, as Bank may
reasonably request to perfect or continue the perfection of Bank’s security
interest in the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrowers shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.
     5. REPRESENTATIONS AND WARRANTIES.
          Each Borrower represents and warrants as follows:
          5.1 Due Organization and Qualification. Borrower and each Subsidiary
is duly existing under the laws of the state in which it is organized and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.
          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement by which it is
bound, except to the extent such default could not reasonably be expected to
cause a Material Adverse Effect.
          5.3 Collateral. Subject to Section 6.11, Borrower has rights in or the
power to transfer the Collateral, and its title to the Collateral is free and
clear of Liens, adverse claims, and restrictions on transfer or
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

14



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
pledge except for Permitted Liens. All Collateral is located solely in the
Collateral States. The Eligible Accounts are bona fide existing obligations. The
property or services giving rise to such Eligible Accounts has been delivered or
rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. Borrower has not received notice
of actual or imminent Insolvency Proceeding of any account debtor whose accounts
are included in any Borrowing Base Certificate as an Eligible Account. All
Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of the Collateral is
maintained or invested with a Person other than Bank or Bank’s Affiliates.
          5.4 Intellectual Property Collateral. Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses (and
with respect to Parent, other rights under the TSA), granted by Borrower to its
customers (or other third parties, in the case of the TSA), or any other
alliance or business relationship with regards to the development and marketing
of products; each in the ordinary course of business. To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim could not reasonably
be expected to cause a Material Adverse Effect. Except as set forth in the
Schedule and except for “shrink-wrap” and other “off-the-shelf” software,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service.
          5.5 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.
          5.6 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.
          5.7 No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
          5.8 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.
          5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has complied in all material respects with all the
provisions of the Federal Fair Labor Standards Act. Borrower is in compliance
with all environmental laws, regulations and ordinances except where the failure
to comply is not reasonably likely to have a Material Adverse Effect. Borrower
has not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect. Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, or have been granted an extension to file, and
have paid, or have made
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

15



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
adequate provision for the payment of, all taxes reflected therein except those
being contested in good faith with adequate reserves under GAAP or where the
failure to file such returns or pay such taxes could not reasonably be expected
to have a Material Adverse Effect.
          5.10 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.11 Government Consents. Subject to Section 6.11, Borrower and each
Subsidiary have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Effect.
          5.12 Inbound Licenses. Except as disclosed on the Schedule and except
for “shrink-wrap” and other “off-the-shelf” software, Borrower is not a party
to, nor is bound by, any license to which Borrower is a licensee or other
agreement that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property where such prohibition and/or restriction could reasonably be
expected to have a Material Adverse Effect.
          5.13 Shares. Subject to Section 3.1(h) and Section 6.11, Borrower has
full power and authority to create a first lien on the Shares and no disability
or contractual obligation exists that would prohibit Borrower from pledging the
Shares pursuant to this Agreement. To Borrower’s knowledge, there are no
subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non-assessable. To Borrower’s knowledge, the Shares are not the subject
of any present or threatened suit, action, arbitration, administrative or other
proceeding, and Borrower knows of no reasonable grounds for the institution of
any such proceedings.
          5.14 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.
     6. AFFIRMATIVE COVENANTS.
          Each Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, such Borrower shall do all of the following:
          6.1 Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
respective states of organization, shall maintain qualification and good
standing in each other jurisdiction in which the failure to so qualify could
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the state in
which Borrower is organized, if applicable. Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA. Borrower shall comply in all
material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could have a Material Adverse Effect. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, and shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
could reasonably be expected to have a Material Adverse Effect.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

16



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
          6.2 Financial Statements, Reports, Certificates. Borrower shall
deliver the following to Bank: (i) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s operations during such period, in a form reasonably acceptable to
Bank and certified by a Responsible Officer; (ii) within five (5) days of
filing, all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission; (iv) promptly upon receipt of notice thereof, a report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of One Hundred
Thousand Dollars ($100,000) or more; (v) promptly upon receipt, each management
letter prepared by Borrower’s independent certified public accounting firm
regarding Borrower’s management control systems; (vi) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time, including Borrower’s annual projections within thirty
(30) days prior to Borrower’s fiscal year end; and (vii) within thirty (30) days
of the last day of each fiscal quarter, a report signed by Borrower, in form
reasonably acceptable to Bank, listing any applications or registrations that
Borrower has made or filed in respect of any Patents, Copyrights or Trademarks
and the status of any outstanding applications or registrations, as well as any
material change in Borrower’s Intellectual Property Collateral, including but
not limited to any subsequent ownership right of Borrower in or to any
Trademark, Patent or Copyright not specified in Exhibits A, B, and C of any
Intellectual Property Security Agreement delivered to Bank by Borrower in
connection with this Agreement.
               (a) Within thirty days after the last day of each month, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit C hereto, together with aged
listings by invoice date of accounts receivable and accounts payable.
               (b) Within thirty (30) days after the last day of each month,
Borrower shall deliver to Bank with the monthly financial statements, a
Compliance Certificate certified as of the last day of the applicable month and
signed by a Responsible Officer in substantially the form of Exhibit D hereto.
               (c) As soon as possible and in any event within five (5) calendar
days after becoming aware of the occurrence or existence of an Event of Default
hereunder, a written statement of a Responsible Officer setting forth details of
the Event of Default, and the action which Borrower has taken or proposes to
take with respect thereto.
               (d) Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.
     Borrower may deliver to Bank on an electronic basis any certificates,
reports or information required pursuant to this Section 6.2, and Bank shall be
entitled to rely on the information contained in the electronic files, provided
that Bank in good faith believes that the files were delivered by a Responsible
Officer. If Borrower delivers this information electronically, it shall also
deliver to Bank by U.S. Mail, reputable overnight courier service, hand
delivery, facsimile or .pdf file within five (5) Business Days of submission of
the unsigned electronic copy the certification of monthly financial statements,
the intellectual property report, the Borrowing Base Certificate and the
Compliance Certificate, each bearing the physical signature of the Responsible
Officer.
          6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances of Inventory, if
any, as between Borrower and its account debtors shall be on the same basis and
in accordance with the usual customary practices of Borrower, as they exist on
the Closing Date. Borrower shall promptly notify Bank of all returns and
recoveries of Inventory and of all disputes and claims involving Inventory in an
amount more than One Hundred Thousand Dollars ($100,000).
          6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

17



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.
          6.5 Insurance.
               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks (excluding earthquake and flood), and in such amounts, as
ordinarily insured against by other owners in similar businesses conducted in
the locations where Borrower’s business is conducted on the date hereof.
Borrower shall also maintain liability and other insurance in amounts and of a
type that are customary to businesses similar to Borrower’s.
               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee, and all liability insurance policies shall show Bank as an additional
insured and specify that the insurer must give at least 20 days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.
          6.6 Accounts. Borrower shall maintain at least eighty percent (80%) of
its Cash in depository, operating and/or investment accounts with Bank or Bank’s
Affiliates subject to a control agreement in form and content reasonably
acceptable to Bank. Borrower’s Cash maintained outside Bank or Bank’s Affiliates
shall be subject to control agreements in form and content reasonably acceptable
to Bank.
          6.7 Financial Covenants. Borrowers, on a consolidated basis, shall at
all times maintain the following financial ratios and covenants:
               (a) Adjusted Quick Ratio. A ratio of Cash plus Eligible Accounts
to Current Liabilities plus (to the extent not already included therein) all
Indebtedness to Bank less Deferred Revenue of at least (i) .80 to 1.00 from the
Closing Date through December 30, 2006; and (ii) .90 to 1.00 thereafter;
measured monthly.
               (b) Minimum Cash. A balance of Cash at Bank at all times of not
less Fifteen Million Dollars ($15,000,000). Notwithstanding the foregoing,
provided no Event of Default has occurred and is continuing, Borrower shall
maintain a balance of Cash at Bank of not less than (i) Twelve Million Five
Hundred Thousand Dollars ($12,500,000) from December 31, 2006 through June 29,
2007; and (ii) Ten Million Dollars ($10,000,000) thereafter.
               (c) Debt Service Coverage Ratio. A Debt Service Coverage Ratio of
at least (i) 1.00 to 1.00 from the earlier of (x) Borrower’s Cash at Bank
falling below Twenty Million Dollars ($20,000,000) or (y) September 30, 2006;
through June 29, 2007; and (ii) 1.25 to 1.00 thereafter; measured monthly.
               (d) Total Liabilities to Effective Tangible Net Worth. A ratio of
Total Liabilities to Effective Tangible Net Worth of not more than 1.00 to 1.00,
measured monthly.
          6.8 Intellectual Property Rights.
               (a) Borrower shall register or cause to be registered on an
expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as the case
may be, those registrable intellectual property rights now owned or hereafter
developed or
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

18



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.
               (b) Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.
               (c) Borrower shall (i) give Bank not less than thirty (30) days
prior written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Bank may reasonably request for Bank to maintain its perfection in
such intellectual property rights to be registered by Borrower; (iii) upon the
request of Bank, either deliver to Bank or file such documents simultaneously
with the filing of any such applications or registrations; (iv) upon filing any
such applications or registrations, promptly provide Bank with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and the date of such filing.
               (d) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the perfection and priority of Bank’s security interest in
the Intellectual Property Collateral.
               (e) Borrower shall (i) protect, defend and maintain the validity
and enforceability of the trade secrets, Trademarks, Patents and Copyrights,
(ii) use commercially reasonable efforts to detect infringements of the
Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.
               (f) Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Bank for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section.
          6.9 Consent of Inbound Licensors. Not less than fifteen (15) days
prior to entering into or becoming bound by any license or agreement to which
Borrower is (or is contemplated to be) a party, other than interconnection
agreements, the failure, breach or termination of which could reasonably be
expected to have a Material Adverse Effect, Parent shall: (i) provide written
notice to Bank of such license or agreement, including the name of the
non-Borrower party to the license or agreement; the term of such license or
agreement; and the estimated dollar value to the Borrower of such license or
agreement; and (ii) in good faith use commercially reasonable efforts to obtain
the consent of, or waiver by, any person whose consent or waiver is necessary
for such Borrower’s interest in such licenses or contract rights to be deemed
Collateral and for Bank to have a security interest in it that might otherwise
be restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future, provided, however, that the failure to
obtain any such consent or waiver shall not constitute a default under this
Agreement.
          6.10 Creation/Acquisition of Subsidiaries. In the event Borrower or
any Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Bank of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Bank to cause such
Subsidiary to become a co-Borrower hereunder, and Borrower shall grant and
pledge to Bank a perfected security interest in the stock, units or other
evidence of ownership of such Subsidiary.
          6.11 Regulatory Approval. Except as set forth in Section 3.1(h),
within sixty (60) days of the Closing Date (or such additional period as Bank
may consent to in writing, not to be unreasonably withheld or delayed) with
respect to all applicable states (the “Relevant States”) other than New Jersey
and Louisiana (the
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

19



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
“Delayed States”), Borrowers shall use their best, commercially reasonably
efforts to receive approval from the Regulatory Agencies of the Relevant States
for the incurrence of the Indebtedness evidenced by this Agreement by the
respective Borrowers, where such approval is required by such Regulatory
Agencies, and where permitted the encumbrance of the Regulatory Certificates
issued any Borrower by each such agency, and the other Collateral located in
such states, where approval of such encumbrance is so required. Within six
(6) months of the Closing Date (or such additional period as Bank may consent to
writing, not to be unreasonably withheld or delayed) with respect to the Delayed
States, Borrowers shall receive approval from the Regulatory Agencies of the
Delayed States for the incurrence of the Indebtedness evidenced by this
Agreement by the respective Borrowers, where such approval is required by such
Regulatory Agencies, and the encumbrance of the Regulatory Certificates issued
any Borrower by each such agency, and the other Collateral located in such
states, where approval of such encumbrance is so required.
          6.12 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
     7. NEGATIVE COVENANTS.
          Each Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until the outstanding Obligations are paid in
full or for so long as Bank may have any commitment to make any Credit
Extensions, such Borrower will not do any of the following without Bank’s prior
written consent, which shall not be unreasonably withheld:
          7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers.
          7.2 Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. Change
its name or the Borrower State or relocate its chief executive office without
thirty (30) days prior written notification to Bank; replace its chief executive
officer or chief financial officer without prompt written notification to Bank
thereafter; engage in any business, or permit any of its Subsidiaries to engage
in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower; change its fiscal year end; suffer
or permit a Change in Control.
          7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than (x) mergers or consolidations of a Subsidiary into
another Subsidiary or into Borrower, and (y) the conversion, merger or
consolidation of Borrower with or into a Permitted Successor Corporation), or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person except where (i) such
transactions do not in the aggregate exceed Five Million Dollars ($5,000,000)
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, and (iv) Borrower is the surviving entity.
          7.4 Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank and except as permitted under Section 7.9 hereof.
          7.5 Encumbrances. Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts (except in connection with the
conversion, merger or consolidation of Borrower with or into a Permitted
Successor Corporation), or permit any of its Subsidiaries so to do, except for
Permitted Liens, or covenant to any other Person that Borrower in the future
will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

20



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists, and
(iii) redeem the Subordinated Notes in an aggregate amount not to exceed
(x) Five Million Dollars ($5,000,000) from other than the proceeds of New
Equity, plus (y) an amount equal to the net proceeds of New Equity, from the
proceeds of such New Equity; in each case provided no Event of Default has
occurred, is continuing or would exist after giving effect to such redemption.
          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
          7.8 Transactions with Affiliates. Except as otherwise expressly
permitted hereunder, directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower except for transactions that
are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent. Notwithstanding the
foregoing, Parent may repurchase the Subordinated Notes with the proceeds of the
Term Loan and New Equity in accordance with the terms and conditions of this
Agreement.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment
with a bailee, warehouseman, or similar third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, and except as set forth in the
Schedule, Borrower shall keep the Inventory and Equipment only at the location
set forth in Section 10 and such other locations of which Borrower gives Bank at
least ten (10) days prior written notice and as to which Bank takes action,
where needed, to perfect or continue the perfection of its security interest.
          7.11 No Investment Company; Margin Regulation. Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
          7.12 Capital Expenditures. Notwithstanding any other provision in this
Agreement, incur Capital Expenditures in excess of (i) Sixteen Million Five
Hundred Thousand Dollars ($16,500,000) for fiscal year 2005; (ii) Fifteen
Million Five Hundred Thousand Dollars ($15,500,000) for fiscal year 2006; and
(iii) Ten Million Dollars ($10,000,000) for fiscal year 2007; in each case, in
the aggregate in the respective fiscal year of Borrowers.
     8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an Event of
Default by Borrowers under this Agreement:
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

21



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
          8.1 Payment Default. If a Borrower fails to pay any of the Obligations
when due;
          8.2 Covenant Default.
               (a) If a Borrower fails to perform any obligation under Article 6
or violates any of the covenants contained in Article 7 of this Agreement; or
               (b) If a Borrower fails or neglects to perform or observe any
other material term, provision, condition, covenant contained in this Agreement,
in any of the Loan Documents, or in any other present or future agreement
between a Borrower and Bank and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within ten (10) days after a Borrower receives notice thereof or any
officer of a Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrowers be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;
          8.3 Defective Perfection. If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in such SOS Report;
          8.4 Material Adverse Effect. If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;
          8.5 Attachment. If any material portion of a Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after such Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by such Borrower (provided that no Credit Extensions will be made during such
cure period);
          8.6 Insolvency. If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within thirty
(30) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);
          8.7 Other Agreements. If there is a default or other failure to
perform in any agreement to which a Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of One Hundred Thousand Dollars ($100,000) or that could have a Material Adverse
Effect;
          8.8 Subordinated Debt. If a Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed hereunder or
under any subordination agreement entered into with Bank;
          8.9 Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against a Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

22



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
          8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
     9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrowers:
               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.6, all Obligations shall become immediately due and payable without
any action by Bank);
               (b) Demand that Borrowers (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrowers shall
promptly deposit and pay such amounts;
               (c) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between a
Borrower and Bank;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (e) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral. Each
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of a Borrower’s owned
premises, each Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, and (ii) indebtedness at any time owing
to or for the credit or the account of a Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge, each
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, each
Borrower’s rights under all licenses and all franchise agreements shall inure to
Bank’s benefit;
               (h) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrowers’ premises) as Bank
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Bank deems appropriate. Bank may sell the Collateral
without giving any warranties as to the Collateral. Bank may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Bank sells any of the Collateral
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

23



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
upon credit, Borrowers will be credited only with payments actually made by the
purchaser, received by Bank, and applied to the indebtedness of the purchaser.
If the purchaser fails to pay for the Collateral, Bank may resell the Collateral
and Borrowers shall be credited with the proceeds of the sale;
               (i) Bank may credit bid and purchase at any public sale;
               (j) Apply for the appointment of a receiver, trustee, liquidator
or conservator of the Collateral, without notice and without regard to the
adequacy of the security for the Obligations and without regard to the solvency
of a Borrower, any guarantor or any other Person liable for any of the
Obligations; and
               (k) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrowers.
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
Notwithstanding anything to the contrary contained in this Agreement, (i) Bank
shall not take any action hereunder that would constitute or result in any
transfer of control of the certificates of authority without obtaining all
necessary approvals of the FCC and all other Regulatory Agencies, and (ii) Bank
shall not foreclose on, sell, transfer or otherwise dispose of, or exercise any
right to control the certificates of authority or other regulated assets as
provided herein or take any other action that would affect the operational,
voting, or other control of the Borrowers, unless such action is taken in
accordance with the provisions of the Communications Act of 1934, as amended,
and the rules, regulations and policies of the FCC and all other applicable
laws.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Bank (and any of Bank’s designated officers, or employees) as such
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Bank’s security interest in the Accounts;
(b) endorse such Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (c) sign such Borrower’s name on
any invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (d) dispose of any Collateral; (e) make, settle, and
adjust all claims under and decisions with respect to such Borrower’s policies
of insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; (g) to modify, in its sole discretion, any intellectual
property security agreement entered into between such Borrower and Bank without
first obtaining such Borrower’s approval of or signature to such modification by
amending Exhibits A, B, and C, thereof, as appropriate, to include reference to
any right, title or interest in any Copyrights, Patents or Trademarks acquired
by such Borrower after the execution hereof or to delete any reference to any
right, title or interest in any Copyrights, Patents or Trademarks in which such
Borrower no longer has or claims to have any right, title or interest; and
(h) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of such Borrower where permitted by law; provided Bank may exercise
such power of attorney to sign the name of such Borrower on any of the documents
described in clauses (g) and (h) above, regardless of whether an Event of
Default has occurred. The appointment of Bank as each Borrower’s attorney in
fact, and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions hereunder is
terminated.
          9.3 Accounts Collection. At any time after the occurrence and during
the continuance of an Event of Default, Bank may notify any Person owing funds
to a Borrower of Bank’s security interest in such funds and verify the amount of
such Account. Each Borrower shall collect all amounts owing to such Borrower for
Bank, receive in trust all payments as Bank’s trustee, and immediately deliver
such payments to Bank in their original form as received from the account
debtor, with proper endorsements for deposit.
          9.4 Bank Expenses. If a Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Parent: (a) make payment of the same or any part
thereof; (b) set up such
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

24



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
reserves under the Revolving Line as Bank deems necessary to protect Bank from
the exposure created by such failure; or (c) obtain and maintain insurance
policies of the type discussed in Section 6.5 of this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.
          9.5 Bank’s Liability for Collateral. Bank has no obligation to clean
up or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers.
          9.6 No Obligation to Pursue Others. Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other Person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrowers. Each Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.
          9.7 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on a Borrower’s part shall be deemed a continuing waiver. No delay by
Bank shall constitute a waiver, election, or acquiescence by it. No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given. Each Borrower expressly agrees that
this Section may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.
          9.8 Demand; Protest. Except as otherwise provided in this Agreement,
each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
     10. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Parent or to Bank, as the case may be, at its addresses set
forth below:

     
If to a Borrower:
  PAC-WEST TELECOMM, INC.
 
  1776 W. March Lane, Ste. 250
 
  Stockton, CA 95207
 
  Attn: Chief Financial Officer
 
  FAX: (209) 926-4444
 
   
If to Bank:
  Comerica Bank
 
  75 E. Trimble Road, M/C 4770
 
  San Jose, CA 95131
 
  Attn: Manager
 
  FAX: (408) 556-5091
 
   
with a copy to:
  Comerica Bank
 
  Five Palo Alto Square, Suite 800
 
  Palo Alto, CA 94306
 
  Attn: Rod J. Werner, Vice President
 
  FAX: (650) 213-1710

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

25



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BANK AND BORROWERS EACH ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF
THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK
OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.
     12. REFERENCE PROVISION.
          If and only if the jury trial waiver set forth in Section 11 of this
Agreement is invalidated for any reason by a court of law, statute or otherwise,
the reference provisions set forth below shall be substituted in place of the
jury trial waiver. So long as the jury trial waiver remains valid, the reference
provisions set forth in this Section shall be inapplicable.
          12.1 Mechanics.
               (a) Other than (i) nonjudicial foreclosure of security interests
in real or personal property, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement or any other document,
instrument or agreement between the Bank and the undersigned (collectively in
this Section, the “Loan Documents”), will be resolved by a reference proceeding
in California in accordance with the provisions of Section 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the Superior Court or Federal District Court in the County or District where
venue is otherwise appropriate under applicable law (the “Court”).
               (b) The referee shall be a retired Judge or Justice selected by
mutual written agreement of the parties. If the parties do not agree, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. The referee shall be appointed to sit
with all the powers provided by law. Each party shall have one peremptory
challenge pursuant to CCP §170.6. Pending appointment of the referee, the Court
has power to issue temporary or provisional remedies.
               (c) The parties agree that time is of the essence in conducting
the reference proceedings. Accordingly, the referee shall be requested to
(a) set the matter for a status and trial-setting conference within fifteen
(15) days after the date of selection of the referee, (b) if practicable, try
all issues of law or fact within ninety (90) days after the date of the
conference and (c) report a statement of decision within twenty (20) days after
the matter has been submitted for decision. Any decision rendered by the referee
will be final, binding and conclusive, and judgment shall be entered pursuant to
CCP §644, except as provided in Section 12.3.
               (d) The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

26



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
to provide requested discovery for any reason whatsoever. Unless otherwise
ordered, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.
          12.2 Procedures. Except as expressly set forth in this Agreement, the
referee shall determine the manner in which the reference proceeding is
conducted including the time and place of hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding. All proceedings and hearings conducted before the referee,
except for trial, shall be conducted without a court reporter, except that when
any party so requests, a court reporter will be used at any hearing conducted
before the referee, and the referee will be provided a courtesy copy of the
transcript. The party making such a request shall have the obligation to arrange
for and pay the court reporter. Subject to the referee’s power to award costs to
the prevailing party, the parties will equally share the cost of the referee and
the court reporter at trial.
          12.3 Application of Law. The referee shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California. The rules of evidence applicable to proceedings at law in
the State of California will be applicable to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. The referee’s decision shall be entered by the Court as a
judgment or an order in the same manner as if the action had been tried by the
Court. The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision. The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee.
          12.4 Repeal. If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration. The arbitration will
be conducted by a retired judge or Justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.
          12.5 THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND
THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS
REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
LOAN DOCUMENTS.
     13. CO-BORROWERS.
          13.1 Co-Borrowers. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower. This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower. Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower. Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms (delivered by a Responsible Officer), Borrowing
Base Certificates and Compliance Certificates. Borrowers are jointly and
severally liable for the Obligations and Bank may proceed against one or more of
the Borrowers to enforce the Obligations without waiving its right to proceed
against any of the other Borrowers. Each
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

27



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Borrower appoints each other Borrower as its agent with all necessary power and
authority to give and receive notices, certificates or demands for and on behalf
of both Borrowers, to act as disbursing agent for receipt of any Advances on
behalf of each Borrower and to apply to Bank on behalf of each Borrower for
Advances, any waivers and any consents. This authorization cannot be revoked,
and Bank need not inquire as to one Borrower’s authority to act for or on behalf
of another Borrower.
          13.2 Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives, until all obligations are paid in full and Bank has no
further obligation to make Credit Extensions to Borrower, all rights that it may
have at law or in equity (including, without limitation, any law subrogating the
Borrower to the rights of Bank under the Loan Documents) to seek contribution,
indemnification, or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.
          13.3 Waivers of Notice. Each Borrower waives, to the extent permitted
by law, notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default except as
set forth herein; notice of the amount of the Obligations outstanding at any
time; notice of any adverse change in the financial condition of any other
Borrower or of any other fact that might increase the Borrower’s risk;
presentment for payment; demand; protest and notice thereof as to any
instrument; and all other notices and demands to which the Borrower would
otherwise be entitled by virtue of being a co-borrower or a surety. Each
Borrower waives any defense arising from any defense of any other Borrower, or
by reason of the cessation from any cause whatsoever of the liability of any
other Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith. Each Borrower also waives any defense arising from any
act or omission of Bank that changes the scope of the Borrower’s risks
hereunder. Each Borrower hereby waives any right to assert against Bank any
defense (legal or equitable), setoff, counterclaim, or claims that such Borrower
individually may now or hereafter have against another Borrower or any other
Person liable to Bank with respect to the Obligations in any manner or
whatsoever.
          13.4 Subrogation Defenses. Until all Obligations are paid in full and
Bank has no further obligation to make Credit Extensions to Borrower, each
Borrower hereby waives any defense based on impairment or destruction of its
subrogation or other rights against any other Borrower and waives all benefits
which might otherwise be available to it under California Civil Code
Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and
California Code of Civil Procedure Sections 580a, 580b, 580d and 726, as those
statutory provisions are now in effect and hereafter amended, and under any
other similar statutes now and hereafter in effect.
          13.5 Right to Settle, Release.
               13.5.1 The liability of Borrowers hereunder shall not be
diminished by (i) any agreement, understanding or representation that any of the
Obligations is or was to be guaranteed by another Person or secured by other
property, or (ii) any release or unenforceability, whether partial or total, of
rights, if any, which Bank may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.
               13.5.2 Without notice to any Borrower and without affecting the
liability of any Borrower hereunder, Bank may (i) compromise, settle, renew,
extend the time for payment, change the manner or terms of payment, discharge
the performance of, decline to enforce, or release all or any of the Obligations
with respect to a Borrower, (ii) grant other indulgences to a Borrower in
respect of the Obligations, (iii) modify in any manner any documents relating to
the Obligations with respect to a Borrower, (iv) release, surrender or exchange
any deposits or other property securing the Obligations, whether pledged by a
Borrower or any other Person, or (v)
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

28



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
          13.6 Subordination. All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Bank to effect, to enforce and to give notice of such subordination.
     14. GENERAL PROVISIONS.
          14.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all Persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by a Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to a Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.
          14.2 Indemnification. Each Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and a Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys’ fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
          14.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          14.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          14.5 Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.
          14.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
          14.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to a Borrower. The obligations of Borrowers to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
          14.8 Confidentiality. In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with a Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrowers and have delivered a copy to Parent, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

29



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
examination, audit or similar investigation of Bank and (v) as Bank may
reasonably determine to be necessary in connection with the enforcement of any
remedies hereunder (except as may be required to be maintained in confidence
pursuant to SEC rule or other legal requirement binding upon Bank). Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of Bank when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank through no fault
of Bank; or (b) is disclosed to Bank by a third party, provided Bank does not
have actual knowledge that such third party is prohibited from disclosing such
information.
[Balance of Page Intentionally Left Blank]
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

30



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

      PAC-WEST TELECOMM, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  Chief Financial Officer 
 
   
 
    PAC-WEST TELECOM OF VIRGINIA, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    PWT SERVICES, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    PWT OF NEW YORK, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    COMERICA BANK
 
   
By:
  /s/ Rod Werner 
 
   
 
   
Title:
  S.V.P. 
 
   

[Signature Page to Loan and Security Agreement]
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PAC-WEST TELECOMM, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
               (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
               (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
               (c) all trademarks, service marks, trade names and service names
and the goodwill associated therewith, together with the right to trademark and
all rights to renew or extend such trademarks and the right (but not the
obligation) of Secured Party to sue in its own name and/or in the name of the
Debtor for past, present and future infringements of trademark;
               (d) all (i) patents and patent applications filed in the United
States Patent and Trademark Office or any similar office of any foreign
jurisdiction, and interests under patent license agreements, including, without
limitation, the inventions and improvements described and claimed therein,
(ii) licenses pertaining to any patent whether Debtor is licensor or licensee,
(iii) income, royalties, damages, payments, accounts and accounts receivable now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iv) right (but not the obligation) to sue in the name of
Debtor and/or in the name of Secured Party for past, present and future
infringements thereof, (v) rights corresponding thereto throughout the world in
all jurisdictions in which such patents have been issued or applied for, and
(vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
               (e) any and all cash proceeds and/or noncash proceeds of any of
the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Division 9 of the Uniform Commercial Code-Secured Transactions, added by Stats.
1999, c.991 (S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PAC-WEST TELECOM OF VIRGINIA, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
               (f) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
               (g) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
               (h) all trademarks, service marks, trade names and service names
and the goodwill associated therewith, together with the right to trademark and
all rights to renew or extend such trademarks and the right (but not the
obligation) of Secured Party to sue in its own name and/or in the name of the
Debtor for past, present and future infringements of trademark;
               (i) all (i) patents and patent applications filed in the United
States Patent and Trademark Office or any similar office of any foreign
jurisdiction, and interests under patent license agreements, including, without
limitation, the inventions and improvements described and claimed therein,
(ii) licenses pertaining to any patent whether Debtor is licensor or licensee,
(iii) income, royalties, damages, payments, accounts and accounts receivable now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iv) right (but not the obligation) to sue in the name of
Debtor and/or in the name of Secured Party for past, present and future
infringements thereof, (v) rights corresponding thereto throughout the world in
all jurisdictions in which such patents have been issued or applied for, and
(vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
               (j) any and all cash proceeds and/or noncash proceeds of any of
the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Division 9 of the Uniform Commercial Code-Secured Transactions, added by Stats.
1999, c.991 (S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PWT SERVICES, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
               (k) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
               (l) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
               (m) all trademarks, service marks, trade names and service names
and the goodwill associated therewith, together with the right to trademark and
all rights to renew or extend such trademarks and the right (but not the
obligation) of Secured Party to sue in its own name and/or in the name of the
Debtor for past, present and future infringements of trademark;
               (n) all (i) patents and patent applications filed in the United
States Patent and Trademark Office or any similar office of any foreign
jurisdiction, and interests under patent license agreements, including, without
limitation, the inventions and improvements described and claimed therein,
(ii) licenses pertaining to any patent whether Debtor is licensor or licensee,
(iii) income, royalties, damages, payments, accounts and accounts receivable now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iv) right (but not the obligation) to sue in the name of
Debtor and/or in the name of Secured Party for past, present and future
infringements thereof, (v) rights corresponding thereto throughout the world in
all jurisdictions in which such patents have been issued or applied for, and
(vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
               (o) any and all cash proceeds and/or noncash proceeds of any of
the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Division 9 of the Uniform Commercial Code-Secured Transactions, added by Stats.
1999, c.991 (S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PWT OF NEW YORK, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
               (p) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
               (q) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
               (r) all trademarks, service marks, trade names and service names
and the goodwill associated therewith, together with the right to trademark and
all rights to renew or extend such trademarks and the right (but not the
obligation) of Secured Party to sue in its own name and/or in the name of the
Debtor for past, present and future infringements of trademark;
               (s) all (i) patents and patent applications filed in the United
States Patent and Trademark Office or any similar office of any foreign
jurisdiction, and interests under patent license agreements, including, without
limitation, the inventions and improvements described and claimed therein,
(ii) licenses pertaining to any patent whether Debtor is licensor or licensee,
(iii) income, royalties, damages, payments, accounts and accounts receivable now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iv) right (but not the obligation) to sue in the name of
Debtor and/or in the name of Secured Party for past, present and future
infringements thereof, (v) rights corresponding thereto throughout the world in
all jurisdictions in which such patents have been issued or applied for, and
(vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
               (t) any and all cash proceeds and/or noncash proceeds of any of
the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Division 9 of the Uniform Commercial Code-Secured Transactions, added by Stats.
1999, c.991 (S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
EXHIBIT B
TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS [3:00* P.M., Pacific Time/ 3:30 P.M. Eastern
Time]
FORMULA BASED LINES: DEADLINE FOR NEXT DAY PROCESSING IS [3:00* P.M., Pacific
Time/ 3:30 P.M. Eastern Time]
DEADLINE FOR EQUIPMENT ADVANCES IS [3:00 P.M., Pacific Time/ 3:30 P.M. Eastern
Time ]**
DEADLINE FOR WIRE TRANSFERS IS [1:30 P.M., Pacific Time/ 3:30 P.M. Eastern Time]
[*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
Pacific Time]
**Subject to 3 day advance notice.

           
To: Loan Analysis
          DATE:                                 TIME:
                               FAX #: (650) 846-6840              
FROM:
  PAC-WEST TELECOMM, INC., on     TELEPHONE REQUEST (For Bank Use Only):
 
  behalf of all Borrowers      
FROM:
        The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.    
 
Authorized Signer’s Name      
 
         
FROM:
         
 
 
 
Authorized Signer’s Name    
 
Authorized Request & Phone #
 
         
PHONE #:
 
 
     
 
 
 
   
 
Received by (Bank) & Phone #
FROM ACCOUNT#:
          (please include Note number, if applicable)      
TO ACCOUNT #:
        Authorized Signature (Bank) (please include Note number, if applicable)
     

 
REQUESTED TRANSACTION TYPE
  REQUESTED DOLLAR AMOUNT     For Bank Use Only
 
         
PRINCIPAL INCREASE* (ADVANCE)
  $                                                                 Date Rec’d:
PRINCIPAL PAYMENT (ONLY)
  $                                                                 Time:
 
        Comp. Status:     YES      NO
OTHER INSTRUCTIONS:
        Status Date:
 
                Time:
 
                Approval:            

All representations and warranties of Borrowers stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrowers have paid for and
owns the equipment financed by the Bank; provided, however, that those
representations and warranties the date expressly referring to another date
shall be true, correct and complete in all material respects as of such date.
*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE      YES
     NO
If YES, the Outgoing Wire Transfer Instructions must be completed below.

       
OUTGOING WIRE TRANSFER INSTRUCTIONS
    Fed Reference Number           Bank Transfer Number
 
      The items marked with an asterisk (*) are required to be completed.

 
     
*Beneficiary Name
     
*Beneficiary Account Number
     
*Beneficiary Address
     
Currency Type
    US DOLLARS ONLY
*ABA Routing Number (9 Digits)
     
*Receiving Institution Name
     
*Receiving Institution Address
     
*Wire Account
    $

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
EXHIBIT C
BORROWING BASE CERTIFICATE
 

         
Borrower:
  PAC-WEST TELECOMM, INC.   Lender: Comerica Bank
 
  on behalf of all Borrowers    
 
        Commitment Amount: $5,000,000    

 

             
NET TRADE ACCOUNTS RECEIVABLE
           
1. Net Trade Accounts Receivable Book Value as of ___
      $                                        
2. Additions (please explain on reverse)
      $                                        
3. TOTAL NET TRADE ACCOUNTS RECEIVABLE
      $                                        
 
           
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
           
4. Amounts over 90 days due
  $                                                
5. Contra Accounts
  $                                                
6. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
      $                                        
7. Eligible Accounts (#3 minus #6)
      $                                        
8. LOAN VALUE OF ACCOUNTS (80% of #7)
      $                                        
 
           
BALANCES
           
9. Maximum Loan Amount
      $5,000,000  
10. Total Funds Available [Lesser of #9 or #8]
      $                                        
11. Present balance owing on Line of Credit
      $                                        
12. Outstanding under Sublimits (e.g., Letters of Credit)
      $                                        
13. RESERVE POSITION (#10 minus #11 and #12)
      $                                        

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.
PAC-WEST TELECOMM, INC.
for itself and on behalf of all Borrowers
By:                                                                                
          Authorized Signer
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
EXHIBIT D
COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
 
   
FROM:
  PAC-WEST TELECOMM, INC., for itself and on behalf of all Borrowers

     The undersigned authorized officer of PAC-WEST TELECOMM, INC., for itself
and on behalf of all Borrowers, hereby certifies that in accordance with the
terms and conditions of the Loan and Security Agreement between Borrowers and
Bank (the “Agreement”), (i) Borrowers are in complete compliance for the period
ending                                          with all required covenants
except as noted below and (ii) all representations and warranties of each
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
 
           
Monthly financial statements
  Monthly within 30 days   Yes   No
10K and 10Q
  Within 5 days of filing   Yes   No
A/R & A/P Agings, Borrowing Base Cert.
  Monthly within 20 days when Advances exceed Non-Formula Portion; otherwise,
30 days   Yes
Yes   No
No
Compliance Cert.
  Monthly within 30 days   Yes   No
A/R Audit
  Initial and Semi-Annual   Yes   No
IP Report
  Quarterly within 30 days   Yes   No
Projections
  Annual within 30 days prior to FYE   Yes   No
Total amount of Borrower’s cash and investments
  Amount: $                            
Total amount of Borrower’s cash and investments maintained with Bank
  Amount: $                    ;      % of total Cash   Yes   No

                  Financial Covenant   Required   Actual   Complies
Maintain at all Time; Measured on a Monthly Basis:
               
                Minimum Adjusted Quick Ratio
  0.80:1.001        :1.00   Yes   No
                Minimum Cash at Bank
  $15,000,000; 2 80%   $     ;      %   Yes   No
                Minimum Debt Service Coverage Ratio
  1.00:1.003        :1.00   Yes   No
                Maximum Debt-TNW
  1.00:1.00        :1.00   Yes   No

 

1   through 12/30/05; then .90:1.00.   2   through 12/30/06; then, as long as no
Event of Default, (i) $12,500,000 thru 6/29/07; and (ii) $10,000,000 thereafter.
  3   upon the earlier of (i) Cash at Bank below $20,000,000 and (ii) through
6/29/07; then 1.25:1.00.

              Comments Regarding Exceptions: See Attached.   BANK USE ONLY
 
                    Received by:
 
           
 
          AUTHORIZED SIGNER Sincerely,
PAC-WEST TELECOMM, INC.,
for itself and on behalf of all Borrowers   Date:    
 
           
 
           
 
      Verified:    
 
           
 
  SIGNATURE       AUTHORIZED SIGNER
 
      Date:    
 
           
 
  TITLE                 Compliance
Status                                         Yes      No
 
           
 
  DATE        

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
SCHEDULE OF EXCEPTIONS
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
PERMITTED INDEBTEDNESS (Section 1.1)
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

1.   Merrill Lynch Capital — Term Loan and Security Agreement dated May 21, 2004
for the loan amount of $2,400,887.18. Balance at September 30, 2005 -
$1,410,758.68.   2.   Merrill Lynch Capital — Term Loan and Security Agreement
dated May 27, 2005 for the loan amount of $1,949,090.94. Balance at
September 30, 2005 - $1,758,081.93.   3.   Merrill Lynch Capital — Term Loan and
Security Agreement dated July 2, 2004 for the loan amount of $2,996,445.82.
Balance at September 30, 2005 - $1,922,968.59.   4.   Indenture, dated as of
January 29, 1999, relating to the 13.5% Series A and B Senior Notes due 2009
combined with the First Supplemental Indenture dated as of November 25, 2003.
Balance at September 30, 2005 — $36,102,000.00.   5.   Chase Automotive Finance
via Lexus of Pleasanton for the purchase of a Lexus LX 470 2003
VIN#JTJHTOOW833527914 for the amount of $48,775.48 dated January 24, 2003.
Balance at September 30, 2005 - $25,147.51.   6.   Software/Services Payment
Reimbursement Agreement No.4575 SA001-0 dated April 27, 2004, by Cisco Systems
Capital Corporation, a Nevada corporation for the amount of $1,624,163.91.
Balance at September 30, 2005 -$857,136.49.   7.   Schedule No 015-000 dated as
of March 12, 2004 with Cisco Systems Capital Corporation which supplemented the
Master Agreement to Lease Equipment No. 3332. Balance at September 30, 2005 —
$726,055.31.   8.   Amendment 1 to Schedule No 015-000 dated as of December 8,
2004 with Cisco Systems Capital Corporation which supplemented the Master
Agreement to Lease Equipment No. 3332. Balance at September 30, 2005 - $5,248.46
  9.   Schedule No 015-010 dated as of April 2, 2004 with Cisco Systems Capital
Corporation which supplemented the Master Agreement to Lease Equipment No. 3332.
Balance at September 30, 2005 — $34,126.83

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
PERMITTED INVESTMENTS (Section 1.1)

    Any investment by a Borrower in another Borrower       Investment by
Pac-West Telecomm, Inc. in the following inactive California shell corporations:

U.S. Net Solutions, Inc.
Installnet, Inc.
See Following Spreadsheet
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
PERMITTED INVESTMENTS
Schedule 1.1 (a)
September 30, 2005

                                                  Security Type                
  Minimum Credit             Concentration Limit   Maximum Maturity Days  
Rating Security   Market Value   Percent Assets   Original Holding Period   Days
to Maturity   Current Credit Rating  
Money Market Funds
          No Limit     N/A       N/A     N/A  
FEDERATED PRIME VALUE OBLIGATIONS INSTL (60934N9A4)
  $ 551,668       5.22%     Overnight   Overnight   /  
 
                                   
U.S. Agency — Discount Notes
            40%     1095 Days   1095 Days   A-1+/P-1  
FREDDIE MAC (Due 10/11/05 — 313397MVO)
  $ 524,580       4.97%       25       11     A-1+/P-1
FREDDIE MAC (Due 10/18/05 — 313397NC1)
  $ 174,738       1.65%       29       18     A-1+/P-1  
 
                                   
Corporate Debentures/Bonds
            50%     1095 Days   1095 Days   BBB/Baa2  
BANK ONE CORP (Due 02/01/06 — 06423AAM5)
  $ 1,108,217       10.49%*       664       124     A+/Aa3
BEAR STEARNS CO INC (Due 03/30/06 — 073902CB2)
  $ 795,016       7.53%*       717       181     A/A1
CIT GROUP INC GLOBAL SR NT (Due 02/21/06 — 125577AN6)
  $ 1,099,802       10.41%*       684       144     A/A2
CITIGROUP INC (Due 12/01/05 — 172967BA8)
  $ 1,104,455       10.46%*       598       62     AA-/Aa1
DONALDSON LUFKIN JENRETT (Due 11/01/05 — 257661 AA6)
  $ 1,202,388       11.38%*       567       32     A+/Aa3
HELLER FINANCIAL INC (Due 03/15/06 — 423328BS1)
  $ 1,110,120       10.51%*       702       166     AAA/Aaa
HOUSEHOLD FINANCE CORP (Due 02/21/06 — 44181KQ80)
  $ 1,096,458
      10.38%*       684       144     A/A1
JP MORGAN CHASE & CO (Due 01/15/06 — 46625HAEO)
  $ 703,836       6.66%*       643       107     A/A1
MERRILL LYNCH & CO (Due 03/10/06 — 59018YQN4)
  $ 1,091,794       10.34%*       695       161     A+/Aa3  
 
                                                          Maximum Weighted
Average Maturity   N/A                     Current Weighted Average Maturity  
109 Days                     In Compliance? Yes or No   Yes                    
                     
 
                                                          Issuer Limit   5%    
                Current Maximum Issuer   17.15% — JPMorgan Chase & Co*          
          In Compliance? Yes or No   Yes                    

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
PERMITTED LIENS (Section 1.1)
All such liens existing in connection with Permitted Indebtedness disclosed on
the Permitted Indebtedness Schedule.
PRIOR NAMES (Section 5.5)
The company previously used the dba AmeriCall in connection with the offering of
certain products.
From time to time the company has been referred to in writing or verbally with
the following variations to its legal name:
Pac-West
Pac-West Telecomm
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
LITIGATION (Section 5.6)
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Krim vs Pac-West Telecomm, Inc., et al., Civil Action No. 01-CV-11217. On
December 6, 2001, a complaint captioned was filed in United States District
Court for the Southern District of New York against the Company, certain
executive officers, and various underwriters in connection with our initial
public offering. An amended complaint was filed on April 19, 2002. The
plaintiffs allege that the Company and its officers failed to disclose alleged
allocations of shares of the Company’s common stock in exchange for excessive
brokerage commissions or agreements to purchase shares at higher prices in the
aftermarket, in violation of Section 11 of the Securities Act of 1933 and
Section 10(b) of the Securities Exchange Act of 1934. Substantially similar
actions have been filed concerning the initial public offerings for more than
300 different issuers, and the cases have been consolidated as In re Initial
Public Offering Securities Litigation, 21 MC 92. The complaint against the
Company seeks unspecified damages on behalf of a purported class of purchasers
of its common stock. In October 2002, the executive officers of the Company were
dismissed from the action without prejudice by agreement with the plaintiffs,
which also resulted in tolling of the statute of limitations. The court
dismissed the Section 10(b) claim against the Company in 2002.
On July 10, 2003, a committee of the Company’s board of directors conditionally
approved a proposed settlement with the plaintiffs in this matter. The
settlement would provide, among other things, a release of the Company and of
the individual defendants for the conduct alleged in the action to be wrongful
in the plaintiff’s complaint. The Company would agree to undertake other
responsibilities under the settlement, including agreeing to assign away, not
assert, or release certain potential claims the Company may have against its
underwriters. Any direct financial impact of the proposed settlement is expected
to be borne by the Company’s insurers who participated in the negotiation of the
settlement together with insurers representing other issuers in the class action
case and who have agreed to fund the settlement. The settlement is subject to a
hearing on fairness and approval by the court overseeing the litigation. A
hearing with respect to final approval of the settlement is in the process of
being noticed for next spring. The court has signaled its preliminary intention
to approve the terms of the settlement.
California Sales Tax Audit The State of California has assessed Pac-West for
sales tax for the years ended 2001, 2002, 2003 and the first two quarters of
2004. Pac-West has appealed and is awaiting hearing date.
City of Los Angeles Utility Tax Audit The City of Los Angeles has assessed
utility tax for the years ended 2001, 2002 and 2003. Pac-West is currently
appealing the assessment.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Pac-West Telecomm, Inc.
Regulatory

                      Case # or Matter       Body/Court of             #  
Docket #   Jurisdiction   Issue   Summary   Impact
D05-10-012
      CPUC   AT&T Call Termination   AT&T local refused to pay Pac-West’s
tariffed termination rate for local traffic. Pac-West filed a complaint with the
California Public Utilities Commission (“CPUC”). CPUC Administrative Law Judge
(“ALJ”) ruled in favor of Pac-West and ordered AT&T to pay $7.1 million within
30 days of effective date. AT&T and Pac-West both filed protests prior to
effective date of the ALJ ruling requiring further Commission action.   [**]
 
                   
FCC 05-33
  CC01-92 CC96-98   FCC   FCC NPRM intercarrier
compensation   FCC established this Notice of Proposed Rulemaking (“NPRM”) to
achieve a uniform intercarrier compensation scheme to replace access charges,
Universal Service Fund (“USF”), reciprocal compensation, etc. Intercarrier
Compensation Forum (“ICF”) proposing bill and keep. National Association of
Regulatory Utility Commissioners (“NARUC”) proposing intrastate rate. NPRM
released 3/3/05. Comments filed 5/23/05 and Reply Comments filed 8/8/05.   [**]
 
                   
WC04-36
      FCC   FCC VoIP proceeding   FCC released Interim Order requiring Voice
Over Internet Protocol (“VoIP”) providers to comply with 911 regulations. The
dangers of this proceeding are (1) the deregulation of ILECs (2) asymmetrical
intercarrier compensation that benefits the ILECs only.   [**]
 
                   
04-16382
  C03-03441CW   9th Circuit Court of California   Appeal of Point of
Interconnection (“POI”) and Call Origination Charge (“COC”)   Pac-West and
Verizon appealing District Court ruling upholding the CPUC’s arbitration order.
Pac-West filed notice to appeal to the 9th Circuit Court challenging the CPUC’s
imposition of Call Origination Charges (COC) if Pac-West fails to move its Point
of Interconnection (POI) to each ILEC Tandem. Verizon challenging the CPUC’s
interpretation that the prior Interconnection Agreement (“ICA”) required an
amendment to effectuate Verizon’s implementation of the FCC ISP order. Opening
briefs filed on 1/10/05. Final briefs filed 3/11/05.   [**]

Confidential and Proprietary Information of Pac-West Telecomm, Inc.
Subject to NDA
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
INBOUND LICENSES (Section 5.12)
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Stockton Office and Switch Site lease (4202 and 4210 Coronado) with Pilot
Communications as Landlord contains prohibition on assignment, mortgage,
hypothecation of interest in lease without written consent of Landlord.
All Oakland Switch Site leases (1624 Franklin Street) with Balco Properties as
Landlord prohibit mortgage or hypothecation of interest in lease.
All Los Angeles Switch Site leases (624 S. Grand) with Carlyle One Wilshire as
Landlord and Global Crossing Telecomm, as sub lessor prohibit mortgage or
hypothecation of interest in lease.
Las Vegas Switch Site lease (302\304 E. Carson) prohibits assignment of
Pac-West’s interest in the lease without written consent of the Landlord.
Phoenix Switch Site lease (3110 N. Central) prohibits assignment, hypothecation
of interest or transfer of Pac-West’s interest in the lease without the written
consent of Landlord.
Seattle (Tukwilla) Switch Site lease (12201 Tukwilla International Blvd.)
requires Pac-West’s interest in the lease be kept free of liens and prohibits
assignment, mortgage, pledge of Pac-West’s interest in the lease without the
written consent of Landlord
Stockton Warehouse lease (4203 Coronado, Unit 3) with Coronado Partners as
Landlord prohibits assignment of Pac-West’s interest in the lease without the
written consent of Landlord.
Stockton Office and storage leases (4203 Coronado, Unit 4 and 4217 Coronado
Units A, B, C, D & E) with Coronado Partners as Landlord prohibit assignment of
Pac-West’s interest in the lease without the written consent of Landlord.
San Jose Equipment lease with MACANAN Investments as Landlord prohibits
assignment, encumbering or transfer of Pac-West’s interest in the lease without
the written consent of Landlord.
Sacramento Equipment Lease (770 L Street) with L Street Investment Group, Inc.
as Landlord prohibits assignment, encumbering or other transfer of Pac-West’s
interest in the lease without the written consent of Landlord.
Volo Communications, Inc. Master agreement dated March 9, 2005 prohibits
assignment of Pac-West’s interest without written consent of Volo (Section 5.0).
Billsoft Inc. Software License Agreement dated October 2004 prohibits license
nontransferable (Section 2 (C) and assignment of Pac-West’s interest without
written consent of Billsoft (Section 7).
Daleen Technologies, Inc. Maintenance Agreement dated June 20, 2003 prohibits
assignment of Pac-West’s interest without written consent of Daleen
(Section 6.6).
Daleen Technologies, Inc. Software License agreement dated March 29, 1999
prohibits (except in case of merger) assignment of Pac West’s interest without
written consent of Daleen (Section XIV).
AOL Network Services Agreement dated September 20, 2005 prohibits assignment of
Pac West’s interest without written consent of AOL (Section 14.7).
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Level 3 Communications, LLC Reciprocal Master Voice Termination Services
Agreement prohibits assignment of Pac-West’s interest without written consent of
Level 3 (Section 6.2).
Quest Dial Access Services Agreement dated January 31, 2002 (as amended)
prohibits assignment of Pac-West’s interest without written consent of Quest
(Section 23).
United Online, Inc Service Provider Agreement dated January 1, 2003 prohibits
assignment of Pac-West’s interest without written consent of United Online
(Section 14.2).
Vonage Holding Corp. Master Services Agreement dated March 3, 2005 prohibits
assignment of Pac-West’s interest without written consent of Vonage
(Section 6.0).
All certificates of authority from governmental utility commissions.
AT&T Wireless (CMRS) Agreement for Transport and Termination of Traffic
prohibits assignment of Pac-West’s interest without written consent of AT&T
(Section 10.0).
Citizens (CA) Agreement for Local Wireline Network Interconnection prohibits
assignment of Pac-West’s interest without written consent of Citizens
(Section 17).
Cox Communications (AZ) Network Interconnection Agreement prohibits assignment
of Pac-West’s interest without written consent of Cox (Section 24.7).
Cox Communications (CA) Network Interconnection Agreement prohibits assignment
of Pac-West’s interest without written consent of Cox (Section 24.7).
Mpower (CA) Network Interconnection Agreement prohibits assignment of Pac-West’s
interest without written consent of Mpower (Section 17.7).
Quest (AZ) Agreement for Local Wireline Network Interconnection and Service
Resale prohibits assignment of Pac-West’s interest without written consent of
Quest (Section 30).
Quest (CO) Interconnection, Unbundled Network Elements, Ancillary Services, and
Resale of Telecommunications Services agreement prohibits assignment of
Pac-West’s interest without written consent of Quest (Section HH).
Quest (OR) Interconnection Agreement prohibits assignment of Pac-West’s interest
without written consent of Quest (Section HH).
Quest (UT) Interconnection, Unbundled Network Elements, Ancillary Services, and
Resale of Telecommunication Services agreement prohibits assignment of
Pac-West’s interest without written consent of Quest (Section 5.12).
Quest (WA) Local Interconnection Agreement prohibits assignment of Pac-West’s
without written consent of Quest (Section (A) 3.12).
SBC/Nevada Bell (NV) Interconnection Agreement Sections 251 and 252 of the
Telecommunications Act of 1996 prohibits assignment of Pac-West’s interest
without written consent of SBC/Nevada Bell (Section 30.9).
SBC/Pacific Bell (CA) Interconnection Agreement Under Sections 251 and 252 of
the Telecommunications Act of 1996 prohibits assignment of Pac-West’s interest
without written consent of SBC/Pacific Bell (Pg. 3 Section 4).
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
SBC/Nevada Bell (NV) Interconnection Agreement Under Sections 251 and 252 of the
Telecommunications Act of 1996 prohibits assignment of Pac-West’s interest
without written consent of SBC/Nevada Bell (Section 30.9).
Sprint (NV) Master Interconnection, Collocation and Resale Agreement prohibits
assignment of Pac-West’s interest without written consent of Sprint
(Section 16).
Sprint Spectrum (CMRS) Agreement for Transport and Termination of Traffic
prohibits assignment of Pac-West’s interest without written consent of Sprint
(Section 8.0).
SureWest Telephone (CA) Agreement prohibits assignment of Pac-West’s interest
without written consent of SureWest (Section 1.19.12).
Verizon (CA) Agreement prohibits assignment of Pac-West’s interest without
written consent of Verizon (Section 5).
Verizon (OR) Interconnection, Resale and Unbundling Agreement prohibits
assignment of Pac-West’s interest without written consent of Verizon
(Section 4).
Verizon (NV) Interconnection Agreement between GTE California Incorporated and
Pac-West Telecomm, Inc. prohibits assignment of Pac-West’s interest without
written consent of Verizon (Section 4).
Verizon (WA) Interconnection, Resale and Unbundling Agreement prohibits
assignment of Pac-West’s interest without written consent of Verizon
(Section 4).
Active Networks Software License Agreement dated July 1, 2004 prohibits
assignment, liens, and encumbrances of Pac-West’s interest without written
consent of Active Networks (5.1).
Alcatel Services Agreement dated July 29, 2004 prohibits assignment of
Pac-West’s interest without written consent of Alcatel (14.1).
Cisco Systems Resale Master Services Agreement dated prohibits assignment of
Pac- West’s interest without written consent Cisco (Section 4.4.3).
Cyberlog Services, Inc. Cyberlog Maintenance Agreement prohibits assignment of
Pac- West’s interest without written consent of Cyberlog.
DPS Telecom Inc. Maintenance Agreement dated January 13, 2004 prohibits
assignment of Pac-West’s interest without written consent of DPS (1.E).
Glenayre Electronics Maintenance Services Agreement dated March 1, 2003
prohibits assignment of Pac-West’s interest without written consent of Glenayre
(Section 7.7.1).
Lucent Technologies Inc. General Purchase Agreement dated September 30, 2003
prohibits assignment of Pac-West’s interest without written consent of Lucent
(Section 22).
Lucent Tecnologies, Inc. Remote VPN Brick Maintenance agreement dated December
28, 2004 prohibits assignment of Pac West’s interest without written consent of
Lucent.
Neustar Professional Services Agreement dated August 26, 2004 prohibits
assignment of Pac-West’s interest without written consent of Neustar (14.5).
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Oracle Corporation Services Agreement, Fixed Price Engagement Contract and Fixed
Price Engagement Contract and Time and Materials Contract all with Oracle
Corporation and all dated May 12, 2000. Pac-West is prohibited from assigning or
transferring its interest or rights without the written consent of Oracle.
Quest Communications Corporation IRU Agreement dated June 30, 2000 prohibits
assignment of Pac-West’s interest and rights in the agreement without written
consent of Quest.
Quest Communications Corporation Collocation License Agreement dated May 17,
2002 prohibits assignment of Pac-West’s interest and rights in the agreement
without the written consent of Quest.
SS8 Networks dated July 26, 2004 prohibits assignment of Pac-West’s interest
without written consent of SS8 Networks (14.0).
Telecordia Technologies Supplement for Master License Agreement for Common
Language Products prohibits assignment of Pac-West’s interest without written
consent of Telcordia.
Tekelec Custom Extended Warrant Services dated March 26, 2004 prohibits
assignment of Pac-West’s interest without written consent of Tekelec (13.0).
Tekelec Master Procurement Agreement dated March 26, 2004 prohibits assignment
of Pac-West’s interest without written consent of Tekelec (Section 15.8).
Tekelec Materials Loan Agreement dated October 5, 2005 prohibits assignment of
Pac- West’s interest without written consent of Tekelec (Section 2.1).
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
INVENTORY AND EQUIPMENT (Section 7.10)
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
INVENTORY AND EQUIPMENT
AS OF SEPT. 2005
SCHEDULE 7.10

                      SPACE           CONTACT NAME LOCATION   USAGE   PROPERTY
ADDRESS   LESSOR   PHONE NUMBER  
OFFICE LEASES:
               
 
               
STOCKTON 33,000 sq. ft.
  OFFICE SWITCH   4202 & 4210 CORONADO AVE. STOCKTON, CA 95204   PILOT
COMMUNICATIONS P.O. BOX 77766 STOCKTON, CA 95257   KEITH BUSSMAN (209) 477-3161
 
               
STOCKTON 2640 sq. ft.
  OFFICE   4203 CORONADO UNIT
4 STOCKTON, CA
95204   CORONADO PARTNERS 51 UNIVERSITY AVE. SUITE M LOS GATOS, CA 95030   BOB
MORGAN (209) 462-8538
 
               
STOCKTON 2640 sq. ft.
  WAREHOUSE   4203 CORONADO UNIT
3 STOCKTON, CA
95204   CORONADO PARTNERS 51 UNIVERSITY AVE. SUITE M LOS GATOS, CA 95030   BOB
MORGAN (209) 462-8538
 
               
STOCKTON 4,132 sq. ft.
  D=FACILITIES
E=WAREHOUSE   4211 CORONADO UNITS
D&E STOCKTON, CA
95204   4211 CORONADO
ASSOCIATES 51
UNIVERSITY AVE
SUITE M LOS GATOS,
CA 95030   BOB MORGAN (209) 462-8538
 
               
STOCKTON 12,000 sq. ft.
  A&B=OFFICES
D=OFFICE E=STORAGE
C=STORAGE   4217 CORONADO UNITS
A,B,C,D&E STOCKTON,
CA 95204   CORONADO PARTNERS 51 UNIVERSITY AVE. SUITE M LOS GATOS, CA 95030  
BOB MORGAN (209) 462-8538
 
               
BREA 2,238 sq. ft.
  OFFICE   500 S. KRAEMER BLVD. #215 BREA, CA 92821   EQUITY OFFICE PROPERTIES
TRUST 145 S. STATE COLLEGE BLVD. SUITE G105 BREA, CA 92821   BRAD
SIMPKINS (714) 634-4100
 
               
STOCKTON 30,046 sq. ft.
  OFFICE   1776 W MARCH LN. STOCKTON, CA 95207 #180,210,240,250 140,150,190
SUB-LEASE TO TP   J.J D. STOCKTON ADVENTURE LLC C/0 CB RICHARD ELLIS 555 CAPITOL
MALL SUITE 215 SACRAMENTO, CA 95814   LIZA MORRIS (916) 446-8259
 
               
STOCKTON 7,246 sq. ft.
  OFFICE   1776 W. MARCH LN. STOCKTON, CA 95207 #300,370   J.J.D. STOCKTON
ADVENTURE LLC C/O CB RICHARD ELLIS 555 CAPITOL MALL SUITE 215 SACRAMENTO, CA
95814   LIZA MORRIS (916) 446-8259
 
               
SAN FRANCISCO 1,449 sq. ft.
  100% SPACE SUB-LEASE   90 NEW MONTGOMERY ST. SUITE 420 SAN FRANCISCO, CA 94105
  THE CANADA LIFE INSURANCE, 90 NEW MONTGOMERY ST. SUITE 201 SAN FRANCISCO, CA
94105   DAVID Q. DUBLE (415) 773-3568
 
               
NAPA 1,800 sq. ft.
  OFFICE   NAPA VALLEY GATEWAY
#8 SUITE 206 NAPA,
CA 94458   NAPA VALLEY GATEWAY BUS. 499 DELVLIN ROAD NAPA, CA 94558   VINCENT
BUTLER (707) 252-8533
NETWORK FACILITY LEASES:
               
 
               
SACRAMENTO 218 sq. ft.
  EQUIPMENT   770 L STREET
SUITE #170
SACRAMENTO, CA 95814   770 L STREET
INVESTMENT GROUP, INC. C/O JONES
LANG LA SALLE
AMERICAS III, SACRAMENTO,
CA 95814   SHARON CAWEY (916) 492-7120
 
               
SAN JOSE 200 sq. ft.
  EQUIPMENT   SUITE 450
SAN JOSE, CA 95113
ROOF LEASE   MACANAN INVESTMENTS 333 W. SANTA CLARA SUITE 280 SAN JOSE, CA 95113
  DONALD MACANAN (408) 280-6300

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].





--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
INVENTORY AND EQUIPMENT
AS OF SEPT. 2005
SCHEDULE 7.10

                      SPACE           CONTACT NAME LOCATION   USAGE   PROPERTY
ADDRESS   LESSOR   PHONE NUMBER
LOS ANGELES 5,000 sq. ft.
  SWITCH   624 S. GRAND SUITE 1210 LOS ANGELES, CA 9001 7 BASE RENT, CPI, RTX,
OES GENERATOR MAIN FEE CONDUIT RENT, CPI ADD, CONDUIT ADD, GENERATOR POWER  
CARLYLE ONE WILSHIRE, LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-1831
 
               
LOS ANGELES 2,140 sq. ft.
  SWITCH   624 S. GRAND SUITE 1204 LOS ANGELES, CA 90017 BASE RENT, CPI RTX, OES
GENERATOR ROOF RENT & CPI CABINET, CPI CONDUIT   CARLYLE ONE WILSHIRE. LP
FILE#53077 LOS ANGELES, CA 90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 665 sq, ft.
  SWITCH   624 S, GRAND SUITE
1214 LOS ANGELES,
CA 90017   CARLYLE ONE WILSHIRE, LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 653 sq. ft.
  SWITCH   624 S. GRAND SUITE 1209 LOS ANGELES, CA 90017   CARLYLE ONE WILSHIRE,
LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 6,062 sq. ft.
  SWITCH   624 S. GRAND UNIT #1500 LOS ANGELES, CA 90017 BASE RENT, CPI, RTX,
OES ROOF CONDUIT RENT, CPI GENERATOR ADD GENERTOR POWER ADD. CONDUIT   CARLYLE
ONE WILSHIRE, LP
FILE#53077 LOS ANGELES, CA 90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 3,129 sq. ft.
  SWITCH   624 S. GRAND UNIT
#1207 LOS ANGELES,
CA 90017   CARLYLE ONE WILSHIRE, LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 1,974 sq. ft.
  SWITCH   624 S. GRAND UNIT #1200 LOS ANGELES, CA 90017   CARLYLE ONE WILSHIRE,
LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES 2,562 sq. ft.
  SWITCH   624 S, GRAND UNIT
#1120 LOS ANGELES,
CA 90017 BASE RENT
GENERATOR CONDUIT
COOLING TOWER   CARLYLE ONE WILSHIRE, LP
FILE#53077 LOS ANGELES, CA
90074   CHRIS GALANTE (213) 629-4831
 
               
LOS ANGELES (Space for a Rack of equipment)
  EQUIPMENT   ONE WILSHIRE SUITE
1225 LOS ANGELES,
CA 90017   GLOBAL CROSSING TELECOMM, INC. C/O REAL ESTATE LEASE ADM. 1080
PITTSFORD-VICTOR RD. #100 PITTSFORD,NY 14534-3805   BARBRA VASSALLO
(585) 255-1274
 
               
LAS VEGAS 12,065 sq. ft.
  SWITCH   302/304 E. CARSON LAS VEGAS, NV 89101   CARSON STREET INVEST. C/O
BURNHAM REAL ESTATE 300 S. 4TH ST. SUITE 504 LAS VEGAS, NV 89109   SUNSHINE
(702) 384-4488

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

2 of 3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
INVENTORY AND EQUIPMENT
AS OF SEPT. 2005
SCHEDULE 7.10

                  LOCATION   SPACE USAGE   PROPERTY ADDRESS   LESSOR   CONTACT
NAME PHONE NUMBER
OAKLAND 9,971 sq, ft,
  SWITCH   1624 FRANLKIN ST
SUITES 40,100,201,
203 210, 214, 222,
& MEZZANINE Roof
Oakland, CA 94612   BALCO PROPERTIES
925 YGNACIO VALLEY
RD WALNUT CREEK, CA
94596   LUCAS HELLER (510) 763-2911
 
               
OAKLAND 5,267 sq. ft.
  SWITCH   1624 FRANKLIN ST. SUITES 5,30, & FRONT MEZZANINE Oakland, CA 94612  
BALCO PROPERTIES
925 YGNACIO VALLEY
RD, WALNUT CREEK,
CA 94596   LUCAS HELLER (510) 763-2911
 
               
OAKLAND (cabinet with
equipment)
  EQUIPMENT   1624 FRANKLIN ST. SUITE 20 Oakland, CA 94612   BALCO PROPERTIES
925 YGNACIO VALLEY
RD, WALNUT CREEK,
CA 94596   LUCAS HELLER (510) 763-2911
 
               
PHOENIX 12,321 sq. ft.
  SWITCH   3110 NORTH CENTRAL
#75 PHOENIX, AZ
65012   MALL SPE, LLC 3121 N. 3RD AVE. SUITE 200 PHOENIX, AZ 85013   JOEL ST.
GERMAIN (602) 264-5575
 
               
THORNTON 26,504 sq. ft.
  VACANT   500 E, 84TH AVE,
#100 THORNTON, CO
80229   ARI-NORTH VALLEY TECH CENTER, LLC P.O. BOX 738 SAN FRANCISO, CA
94120-7383   JACQUELYN CURTIS (303) 288-2580
 
               
TUKWILA 16,851 sq. ft.
  SWITCH   12201 TUKWILA INT’L BLVD. TUKWILA, WA 98168-5121   INTERNATIONAL
GATEWAY WEST LLC C/O SABEY CORP. P.O. BOX 34108 SEATTLE, WA 98124   DEBBIE SABEY
(206) 277-5228
 
               
 
      BASE RENT BLDG. COSTS TTS (84 MONTHS)        
 
               
SALINAS COLLOCATION
  EQUIPMENT   915 C&D HARKINS
ROAD SALINAS, CA
93901-4565   QWEST COMMUNICATIONS CORP. 555 17TH STREET, 7TH FLOOR DENVER, CO
80202   VP, TRANSPORT ENGINEERING
 
               
SAN LUIS OBISPO
COLLOCATION
  EQUIPMENT   2466 Victoria Ave
SAN LUIS OBISPO, CA
93401   QWEST COMMUNICATIONS CORP. 555 17TH STREET, 7TH FLOOR DENVER, CO 80202  
VP, TRANSPORT ENGINEERING
 
               
SANTA BARBARA
COLLOCATION
  EQUIPMENT   27E COTA STREET
SANTA BARBARA, CA
93101   QWEST COMMUNICATIONS CORP. 555 17TH STREET, 7TH FLOOR DENVER, CO 80202  
VP, TRANSPORT ENGINEERING
 
               
NEW YORK COLLOCATION
  SWITCH   16TH FLOOR, 60
HUDSON NEW YORK, NY
10013        

Sub-Lease Properties:

                          PROPERTY LOCATION   LANDORD   SUB-LESSEE
STOCKTON
  TOWER   4210 CORONADO   PILOT COMMUNICATIONS   PILOT COMMUNICATIONS
SAN FRANCISCO
  OFFICE   90 NEW MONTGOMERY ST   THE CANADA LIFE INSURANCE,   MUSEUM OF THE
AFRICAN
STOCKTON
  OFFICE   1 776 W. MARCH LN #300   J.J.D STOCKTON ADVENTURE LLC   WELLS FARGO
HOME MORTGAGE
NAPA
  OFFICE   CAM PUS #8, SUITE 206   NAPA VALLEY GATEWAY BUS.   TELEPACIFIC
STOCKTON
  OFFICE   1776 W. MARCH LN. 140,150.190   J.J.D STOCKTON ADVENTURE LLC  
TELEPACIFIC
STOCKTON
  OFFICE   4211 CORONADO, D & E   4211 CORONADO ASSOCIATES   TELEPACIFIC

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

3 of 3



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Corporation Resolutions and Incumbency Certification
Authority to Procure Loans
 
[hardcopy to be inserted for each Borrower]
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
ATTN:
PAC-WEST TELECOMM, INC.
PAC-WEST TELECOM OF VIRGINIA, INC.
PWT SERVICES, INC.
PWT OF NEW YORK, INC.
USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
     To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
     WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
COMERICA BANK
Member FDIC
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolver)

Name(s): PAC-WEST TELECOMM, INC.
           for itself and on behalf of all Borrowers   Date: November 9, 2005

     $5,000,000                     credited to deposit account No. 1892-989573
when Advances are requested by Parent
Amounts paid to others on your behalf:

     
$
  to Comerica Bank for Loan Fee
 
   
$
  to Comerica Bank for Document Fee
 
   
$
  to Comerica Bank for accounts receivable audit (estimate)
 
   
$
  to Bank counsel fees and expenses (estimate)
 
   
$
  to                     
 
   
$
  to                     
 
   
$5,000,000
  TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.
 


     
/s/ Ravi Brar
   
 
   
Signature
  Signature

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
COMERICA BANK
Member FDIC
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Term Loan)

Name(s): PAC-WEST TELECOMM, INC.
           for itself and on behalf of all Borrowers   Date: November 9, 2005

     $15,000,000                    credited to deposit account No. 1892-989573
when Advances are requested by Parent
Amounts paid to others on your behalf:

     
$
  to Comerica Bank for Loan Fee
 
   
$
  to Comerica Bank for Document Fee
 
   
$
  to Comerica Bank for equipment appraisal (estimate)
 
   
$
  to                     
 
   
$
  to                     
 
   
$15,000,000
  TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.
 


     
/s/ Ravi Brar
         
Signature
  Signature

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
AGREEMENT TO PROVIDE INSURANCE

             
TO:
  COMERICA BANK       Date: November 9, 2005
 
  Attn: Deni M. Snider, MC 4770        
 
  75 E. Trimble Road        
 
  San Jose, CA 95131   Borrower:   PAC-WEST TELECOMM, INC.,
 
          for itself and on behalf of all Borrowers

     In consideration of a loan in the amount of $20,000,000, secured by all
tangible and intangible personal property including inventory and equipment.
     I/We agree to obtain adequate insurance coverage to remain in force during
the term of the loan.
     I/We also agree to advise the below named agent to add Comerica Bank as
lender’s loss payable on the new or existing insurance policy, and to furnish
Bank at above address with a copy of said policy/endorsements and any subsequent
renewal policies.
     I/We understand that the policy must contain:
     1. Fire and extended coverage in an amount sufficient to cover:
The amount of the loan, OR
All existing encumbrances, whichever is greater,
     But not in excess of the replacement value of the improvements on the real
property.
     2. Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of Comerica
Bank, or any other form acceptable to Bank.
INSURANCE INFORMATION

       
Insurance Co./Agent:
Lockton Insurance Brokers
Attention: Tad Brockie   Telephone No.:  (415) 568-4101
 
   
Agent’s Address:
Two Embarcadero Center
Suite 1700
San Francisco, California 94111    

  Signature of Obligor:   /s/ Ravi
Brar                                                        
 
Signature of
Obligor:                                                                                  

 
 
                                        FOR BANK USE ONLY
INSURANCE VERIFICATION: Date:
Person Spoken to:
Policy Number:
Effective From:                     To:
Verified by:
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
COMERICA BANK
   
                    Member FDIC
  AUTOMATIC DEBIT AUTHORIZATION

To: Comerica Bank
Re: Loan #                                                             
You are hereby authorized and instructed to charge account No. 1892-989573 in
the name of PAC-WEST TELECOMM, INC. (or any of the Borrowers)
 
for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

 
ý Debit each interest payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.
 
ý Debit each principal payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.
 
ý Debit each payment for Bank Expenses as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

       
Signature of PAC-WEST TELECOMM, INC.,
     
for itself and on behalf of all Borrowers
    Date
 
     
 
    November 9, 2005
/s/ Ravi Brar
     
 
    November 9, 2005

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
COMERICA BANK
   
                    Member FDIC
  AUTOMATIC DEBIT AUTHORIZATION

To: Comerica Bank
Re: Loan #                                                             
You are hereby authorized and instructed to charge account No. 1892-989573 in
the name of PAC-WEST TELECOMM, INC. (or any of the Borrowers)
 
for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

 
ý Debit each interest payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.
 
ý Debit each principal payment as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.
 
ý Debit each payment for Bank Expenses as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

       
Signature of PAC-WEST TELECOMM, INC., for itself and on behalf of all Borrowers
    Date
 
     
 
    November 9, 2005
/s/ Ravi Brar 
     
 
    November 9, 2005

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
COMERICA BANK
COMERICA BANK
CLIENT AUTHORIZATION

 
Fax (650) 213-1710

 
General Authorization
I hereby authorize Comerica Bank to use my company name, logo, and information
relating to our banking relationship in its marketing and advertising campaigns
which is intended for Comerica Bank’s customers, prospects and shareholders.
Comerica Bank will forward any advertising or article including client for prior
review and approval.

 
/s/ Ravi Brar
Signature
 
Ravi Brar                            Chief Financial Officer
Printed Name                     Title
 
PAC-WEST TELECOMM, INC.
Company
 
1776 W. March Lane, Suite 250
Mailing Address
 
Stockton, California 95207
City, State, Zip Code
 
(209) 926-3250
Phone Number
 
(209) 926-4444
Fax Number
 
rbrar@pacwest.com
E-Mail
 
November 9, 2005
Date

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PAC-WEST TELECOMM, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO UCC NATIONAL FORM FINANCING STATEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PAC-WEST TELECOM OF VIRGINIA, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO UCC NATIONAL FORM FINANCING STATEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PWT SERVICES, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO UCC NATIONAL FORM FINANCING STATEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.

     
DEBTOR
  PWT OF NEW YORK, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO UCC NATIONAL FORM FINANCING STATEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Eurodollar Addendum
to Loan and Security Agreement
     This Eurodollar Addendum to Loan and Security Agreement (this “Addendum”)
is entered into as of this day of November 9, 2005, by and between Comerica Bank
(“Bank”) and PAC-WEST TELECOMM, INC., PAC-WEST TELECOM OF VIRGINIA, INC., PWT
SERVICES, INC., and PWT OF NEW YORK, INC. (collectively, “Borrower”). This
addendum supplements the terms of the Loan and Security Agreement (the “Loan
Agreement”) of even date herewith.
1. Definitions.
     a. Business Day. As used herein, “Business Day” means any day except a
Saturday, Sunday or any other day designated as a holiday under Federal or
California statute or regulation.
     b. Eurodollar. As used herein, “Eurodollar” means the rate per annum
(rounded upward, if necessary, to the nearest whole 1/8 of 1%) and determined
pursuant to the following formula:

         
 
  Base Eurodollar    
 
       
Eurodollar =
  100%- Eurodollar Reserve Percentage    

          (1) “Base Eurodollar” means the rate per annum determined by the Bank
at which deposits for the relevant Eurodollar Period would be offered to the
Bank in the approximate amount of the relevant Eurodollar Option Extension in
the interbank Eurodollar market selected by the Bank, upon request of the Bank
at 10:00 a.m., California time, on the day that is the first day of such
Eurodollar Period.
          (2) “Eurodollar Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserved System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Eurodollar Period.
     c. Eurodollar Business Day. As used herein, “Eurodollar Business Day” means
a Business Day on which dealings in Dollar deposits may be carried out in the
interbank Eurodollar market.
     d. Eurodollar Option Advance. As used herein, “Eurodollar Option Advance”
means an Advance under the Revolving Line bearing interest at the Eurodollar
rate for the applicable Eurodollar Period.
     e. Eurodollar Option Extensions. As used herein, “Eurodollar Option
Extensions” means either or both of the “Eurodollar Option Advance” or the
“Eurodollar Option Term Loan,” as the context suggests.
     f. Eurodollar Option Term Loan. As used herein, “Eurodollar Option Term
Loan” means a Term Loan under (and as defined in) the Loan Agreement bearing
interest at the Eurodollar rate for the applicable Eurodollar Period.
     g. Eurodollar Period. As used herein, “Eurodollar Period” means,
          (1) with respect to a Eurodollar Option Advance:
               a. initially, the period commencing on, as the case may be, the
date the Advance is made or the date on which the Advance is converted to a
Eurodollar Option Advance, and continuing for, in every case, a period of ninety
(90) to one hundred eighty (180) days thereafter so long as the Eurodollar
Option is quoted for such period in the applicable interbank Eurodollar market,
as such period is selected by Borrower in the notice of Advance as provided in
the Loan Agreement or in the notice of conversion as provided in this Addendum;
and
               b. thereafter, each period commencing on the last day of the next
preceding Eurodollar Period applicable to such Eurodollar Option Extension and
continuing for, in every case, a period of
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-1-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
ninety (90) to one hundred eighty (180) days thereafter so long as the
Eurodollar Option is quoted for such period in the applicable interbank
Eurodollar market, as such period is selected by Borrower in the notice of
continuation as provided in this Addendum; and
          (2) with respect to a Eurodollar Option Term Loan:
               initially, the period commencing on, as the case may be, the date
the Term Loan is made or the date on which the Term Loan is converted to a
Eurodollar Option Extension, and continuing for, in every case, a period of
twenty-four (24) to thirty-six (36) months thereafter so long as the Eurodollar
Option is quoted for such period in the applicable interbank Eurodollar market,
as such period is selected by Borrower in the notice of Advance as provided in
the Loan Agreement or in the notice of conversion as provided in this Addendum.
     h. Interest Period. As used herein, “Interest Period” means a Eurodollar
Period, as the context may imply, provided that all Eurodollar Periods are
subject to the following:
          (1) if any Eurodollar Period would otherwise end on a day that is not
a Eurodollar Business Day, that Eurodollar Period shall be extended to the next
succeeding Eurodollar Business Day;
          (2) there shall be no more than three (3) Interest Periods outstanding
any one time; and
          (3) no Interest Period shall extend beyond the maturity date of the
Loan Agreement.
     i. Loan Agreement. As used herein, “Loan Agreement” means the Loan and
Security Agreement of even date herewith.
     j. Prime Rate. As used herein, “Prime Rate” has the meaning given in the
Loan Agreement.
     k. Prime Rate Option Advance. As used herein, “Prime Rate Option Advances”
means Advances under (and as defined in) the Loan Agreement bearing interest at
the Prime Rate.
     l. Prime Rate Option Extensions. As used herein, “Prime Rate Option
Extensions” means either or both of the “Prime Rate Option Advance” or the
“Prime Rate Option Term Loan,” as the context suggests.
     m. Prime Rate Option Term Loan. As used herein, “Prime Rate Option Term
Loan” means a Term Loan under (and as defined in) the Loan Agreement bearing
interest at the Prime Rate.
     n. Regulation D. As used herein, “Regulation D” means Regulation D of the
Board of Governors of the Federal Reserve System as amended or supplemented from
time to time.
     o. Regulatory Development. As used herein, “Regulatory Development” means
any or all of the following: (i) any change in any law, regulation or
interpretation thereof by any public authority (whether or not having the force
of law); (ii) the application of any existing law, regulation or the
interpretation thereof by any public authority (whether or not having the force
of law); and (iii) compliance by Bank with any request or directive (whether or
not having the force of law) of any public authority.
2. Selection of Interest Rate Options. Borrower shall have the following options
regarding the interest rate to be paid by Borrower on Credit Extensions under
the Loan Agreement:
     a. With respect to Eurodollar Option Advances, a rate equal to two and
three quarters percent (2.75%) above Eurodollar, as in effect during the
relevant Eurodollar Period;
     b. With respect to Eurodollar Option Term Loans, a rate equal to three and
one quarter percent (3.25%) above Eurodollar, as in effect during the relevant
Eurodollar Period; and
     c. With respect to Prime Rate Option Advances, a rate equal to the Prime
Rate; and
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-2-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
          d. With respect to Prime Rate Option Term Loans, a rate equal to one
half of one percent (0.50%) above the Prime Rate.
3. Eurodollar Option Extensions. The minimum Eurodollar Option Extension(s) will
be not less than One Million Dollars ($1,000,000) for any Eurodollar Option
Extension.
4. Payment of Eurodollar Option Extensions. Interest on each Eurodollar Option
Extension shall be payable pursuant to the terms of the Loan Agreement. Interest
on each Eurodollar Option Extension shall be computed on the basis of a 360-day
year and shall be assessed for the actual number of days elapsed from the first
day of the Eurodollar Period applicable thereto but not including the last day
thereof.
5. Bank’s Records Re: Eurodollar Option Extensions. With respect to each
Eurodollar Option Extension, Bank is hereby authorized to note the date,
principal amount, interest rate and Eurodollar Interest Period applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to the Loan
Agreement, which notations shall be prima facie evidence of the accuracy of the
information Loan Agreement.
6. Conversion of Interest Rate Options. Borrower may elect from time to time to
convert outstanding Credit Extensions under the Loan Agreement from Credit
Extensions bearing interest at a rate determined by reference to one basis to
Credit Extensions bearing interest at a rate determined by reference to an
alternative basis by giving the Bank (i) on any Eurodollar Business Day,
irrevocable notice of an election to convert Prime Rate Option Extensions to
Eurodollar Option Extensions, and (ii) at least two (2) Eurodollar Business
Days’ prior irrevocable notice of an election to convert Eurodollar Option
Extensions to Prime Rate Option Advances; provided that any conversion of
Eurodollar Option Extensions shall only be made on the last day of the Interest
Period applicable thereto, and provided further that no Prime Rate Option
Extension may be converted to a Eurodollar Option Extension so long as a default
is continuing under the Loan Agreement. Borrower may elect from time to time to
continue its outstanding Eurodollar Option Extensions upon the expiration of the
Interest Period applicable thereto if Borrower gives to the Bank irrevocable
notice of continuation of such Eurodollar Option, on a Eurodollar Business Day
or at least two (2) Eurodollar Business Days’ prior to the expiration thereof,
and so long as no default under the Loan Agreement is then continuing. Each
notice of an election to convert or continue a Credit Extension shall specify
(a) the proposed conversion/continuation date; (b) the amount of the Credit
Extension to be converted/continued; (c) the nature of the proposed
conversion/continuation; and (d) in the case of a conversion to, or a
continuation of a Eurodollar Option Extension, the requested Interest Period,
and shall certify that no default is continuing under the Loan Agreement. On the
date on which such conversion or continuation is effective, the Bank shall take
such action as is necessary to effect such conversion or continuation. In the
event that no notice of continuation or conversion is received by the Bank with
respect to outstanding Eurodollar Option Extensions, upon expiration of the
Interest Period applicable thereto, such Credit Extensions shall convert to
Prime Rate Option Extensions. Any notice of conversion or continuation may be
given by telephone so long as (I) with respect to each Eurodollar Option
selected by Borrower, Bank receives written confirmation from Borrower not later
than two (2) Eurodollar Business Days after such telephone notice is given, and
(II) with respect to each Eurodollar Option selected by Borrower, Bank receives
written confirmation from Borrower not later than the Eurodollar Business Day
that such telephone notice is given, and (III) with respect to each Eurodollar
Option selected by Borrower, Bank receives written confirmation thereof not
later than 10:00 a.m., California time, on the first day of the Interest Period
selected by Borrower.
7. Default Interest. From and after the maturity date of the Loan Agreement, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of the Loan
Agreement shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to five
percent (5.00%) above the rate of interest from time to time applicable to the
Loan Agreement.
8. Prepayment. In the event that the Eurodollar Option is the applicable
interest rate for all or any part of the outstanding principal balance of the
Loan Agreement, and any payment or prepayment of any such outstanding principal
balance of the Loan Agreement shall occur on any day other than the last day of
the applicable Eurodollar Option (whether voluntarily, by acceleration, required
payment, or otherwise), or if Borrower elects the Eurodollar Option as the
applicable interest rate for all or any part of the outstanding principal
balance of the Loan Agreement in accordance with the terms and conditions
hereof, and, subsequent to such election, but prior to the
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-3-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
commencement of the applicable Eurodollar Option, Borrower revokes such election
for any reason whatsoever, or if the applicable interest rate in respect of any
outstanding principal balance of the Loan Agreement hereunder shall be changed,
for any reason whatsoever, from the Eurodollar Option to the Prime Rate Option
prior to the last day of the applicable Eurodollar Option, or if Borrower shall
fail to make any payment of principal or interest hereunder at any time that the
Eurodollar Option is the applicable interest rate hereunder in respect of such
outstanding principal balance of the Loan Agreement, Borrower shall reimburse
Bank, on demand, for any resulting loss, cost or expense incurred by Bank as a
result thereof, including, without limitation, any such loss, cost or expense
incurred in obtaining, liquidating, employing or redeploying deposits from third
parties. Such amount payable by Borrower to Bank may include, without
limitation, an amount equal to the excess, if any, of (a) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, refunded
or converted, for the period from the date of such prepayment or of such failure
to borrow, refund or convert, through the last day of the relevant Eurodollar
Option, at the applicable rate of interest for such outstanding principal
balance of the Loan Agreement, as provided under this Loan Agreement, over
(b) the amount of interest (as reasonably determined by Bank) which would have
accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.
Calculation of any amounts payable to Bank under this paragraph shall be made as
though Bank shall have actually funded or committed to fund the relevant
outstanding principal balance of the Loan Agreement hereunder through the
purchase of an underlying deposit in an amount equal to the amount of such
outstanding principal balance of the Loan Agreement and having a maturity
comparable to the relevant Eurodollar Option; provided, however, that Bank may
fund the outstanding principal balance of the Loan Agreement hereunder in any
manner it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrower, Bank shall deliver to Borrower a certificate
setting forth the basis for determining such losses, costs and expenses, which
certificate shall be conclusively presumed correct, absent manifest error. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid. Any outstanding principal balance of
the Loan Agreement which is bearing interest at such time at the Prime Rate
Option may be prepaid without penalty or premium. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities.
BY INITIALING BELOW, EACH BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A) THERE
IS NO RIGHT TO PREPAY ANY EURODOLLAR OPTION EXTENSION, IN WHOLE OR IN PART,
WITHOUT PAYING THE PREPAYMENT AMOUNT SET FORTH HEREIN (“PREPAYMENT AMOUNT”),
EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW; (B) BORROWER SHALL BE LIABLE
FOR PAYMENT OF THE PREPAYMENT AMOUNT IF BANK EXERCISES ITS RIGHT TO ACCELERATE
PAYMENT OF ANY EURODOLLAR OPTION EXTENSION AS PART OR ALL OF THE OBLIGATIONS
OWING UNDER THE LOAN AGREEMENT, INCLUDING WITHOUT LIMITATION, ACCELERATION UNDER
A DUE-ON-SALE PROVISION; (C) BORROWER WAIVES ANY RIGHTS UNDER SECTION 2954.10 OF
THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE; AND (D) BANK HAS MADE EACH
EURODOLLAR OPTION EXTENSION PURSUANT TO THE LOAN AGREEMENT IN RELIANCE ON THESE
AGREEMENTS.
/s/ Ravi Brar                                                                
BORROWER’S INITIALS (PAC-WEST TELECOMM, INC.)
/s/ Ravi Brar                                                               
BORROWER’S INITIALS (PAC-WEST TELECOM OF VIRGINIA, INC.)
/s/ Ravi Brar                                                               
BORROWER’S INITIALS (PWT SERVICES, INC.)
/s/ Ravi Brar                                                               
BORROWER’S INITIALS (PWT OF NEW YORK, INC.)
9. Hold Harmless and Indemnification. Borrower agrees to indemnify Bank and to
hold Bank harmless from, and to reimburse Bank on demand for, all losses and
expenses which Bank sustains or incurs as a result of (i) any payment of a
Eurodollar Option Extension prior to the last day of the Interest Period
applicable to such Credit
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-4-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
Extension for any reason, including termination of the Loan Agreement, whether
pursuant to this Addendum or the occurrence of an Event of Default for any
reason; (ii) any termination of a Interest Period in accordance with this
Addendum; or (iii) any failure by Borrower, for any reason, to borrow any
portion of a Eurodollar Option Extension, except illegality or impracticality as
set forth in Section 11, below.
10. Funding Losses. The indemnification and hold harmless provisions set forth
in this Addendum shall include, without limitation, all losses and expenses
arising from interest and fees that Bank pays to lenders of funds it obtained in
order to fund the loans to Borrower on the basis of the and Eurodollar Option(s)
and all losses incurred in liquidating or re-deploying deposits from which such
funds were obtained and loss of profit for the period after termination. A
written statement by Bank to Borrower of such losses and expenses shall be
conclusive and binding, absent manifest error, for all purposes. This obligation
shall survive the termination of this Addendum and the payment of the Loan
Agreement.
11. Regulatory Developments or Other Circumstances Relating to Illegality or
Impracticality of Eurodollar. If any Regulatory Development or other
circumstances relating to the interbank Eurodollar markets shall, at any time,
in Bank’s reasonable determination, make it unlawful or impractical for Bank to
fund or maintain, during any Interest Period, to determine or charge interest
rates based upon the Eurodollar, Bank shall give notice of such circumstances to
Borrower and:
     a. In the case of an Interest Period in progress, Borrower shall, if
requested by Bank, promptly pay any interest which had accrued prior to such
request and the date of such request shall be deemed to be the last day of the
term of such Interest Period; and
     b. No Interest Period may be designated thereafter until Bank determines
that such would be practical.
12. Additional Costs. Borrower shall pay to Bank from time to time, upon Bank’s
request, such amounts as Bank determines are needed to compensate Bank for any
costs it incurred which are attributable to Bank’s having made or maintained a
Eurodollar Option Extension or to Bank’s obligation to make a Eurodollar Option
Extension, or any reduction in any amount receivable by Bank hereunder with
respect to any Eurodollar Option or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Developments, which (i) change the basis of
taxation of any amounts payable to Bank hereunder with respect to any Eurodollar
Option Extension (other than taxes imposed on the overall net income of Bank for
any Eurodollar Option Extension by the jurisdiction where Bank is headquartered
or the jurisdiction where Bank extends the Eurodollar Option Extension);
(ii) impose or modify any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, Bank including Eurodollar Option Extension or any deposits
referred to in the definition of Eurodollar); or (iii) impose any other
condition affecting this Addendum (or any of such extension of credit or
liabilities). Bank shall notify Borrower of any event occurring after the date
hereof which entitles Bank to compensation pursuant to this paragraph as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Determinations by Bank for purposes of this
paragraph, shall be conclusive, provided that such determinations are made on a
reasonable basis.
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-5-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
13. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Loan Agreement remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

      PAC-WEST TELECOMM, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  Chief Financial Officer 
 
   
 
    PAC-WEST TELECOM OF VIRGINIA, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    PWT SERVICES, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    PWT OF NEW YORK, INC.
 
   
By:
  /s/ Ravi Brar 
 
   
 
   
Title:
  C.E.O. & President 
 
   
 
    COMERICA BANK
 
   
By:
  /s/ Rod Werner
 
   
 
   
Title:
  S.V.P. 
 
   

[Signature Page to Eurodollar Addendum to Loan and Security Agreement]
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

-6-



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Pac-West Telecomm, Inc.
EURODOLLAR/PRIME RATE ADVANCE REQUEST FORM
     The undersigned hereby certifies as follows:
     I,                                         , am the duly elected and acting
                                         of PAC-WEST TELECOMM, INC.
     This Eurodollar/Prime Rate Advance Request Form is delivered on behalf of
PAC-WEST TELECOMM, INC., PAC-WEST TELECOM OF VIRGINIA, INC., PWT SERVICES, INC.,
and PWT OF NEW YORK, INC. (collectively, “Borrower”) to Comerica Bank, pursuant
to that certain Loan and Security Agreement among Borrower and Comerica Bank,
dated as of November 9, 2005 (the “Agreement”). The terms used herein which are
defined in the Agreement have the same meaning herein as ascribed to them
therein.
     Borrower hereby requests on                                         ,
20     , an Credit Extension/conversion from one rate to another, as follows:
     (a) The date on which the Credit Extension is to be made/converted is
                                        , 20     .
     (b) The amount of the Credit Extension /conversion is to be
                                        
($                                        ), in the form of a [circle one:]
Prime Rate Advance/Prime Rate Term Loan of
$                                        ; and/or a [circle one:] Eurodollar
Rate Advance/Eurodollar Term Loan of $                                        
for a Eurodollar Interest Period of                      days.
     All representations and warranties of Borrower stated in the Agreement are
true, correct and complete in all material respects as of the date of this
Request; provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.
     IN WITNESS WHEREOF, this Eurodollar/Prime Rate Advance Request Form is
executed by the undersigned as of this                      day of
                                        , 20     .

      PAC-WEST TELECOMM, INC. for itself and on behalf of all Borrowers
 
   
By:
   
 
   
 
   
Title:
   
 
   

Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].

